Case 6:19-cv-00236-ADA Document 67-3 Filed 03/13/20 Page 1 of 6




                   EXHIBIT 2
                                                                                              LATHAM WATKINS
                                                                                                       LIBRARY




                                                                                                  NY




                                                          4
                                                                                                          100
                                                                                                IEEE
                                                                                                                                                 of




                                                                                         Authoritative




                                                                                   The
                                                                                                                Dictionary

                                                                                         IEEE Standards Terms

                                                                                               Seventh   Edition




                    Ref
                          TK9128




                                                              7th
                                                                          ed




                          luu
                                     rue
                   AuthoritativeDictionary




                                           of
                                IEREStandads




                                                                     Te
                   LATHAM                        WATKINS




                                                               LLP




                                NY
                                                LIBRARY
                                                                                                                                                      13A




                                                                                                                           9rg
                                                                                                                                            6°
                                                                                                                                                                1ftH




                                                              DEW°




                                                                               I
                                                                                                                                                                        I




                                                                                                                                       rtql
                                                                                                                                                                  011




                                                                                                                                                  n

                                                                                                                                 NJA
                                                                                                                                       14
                                                                                                                                                                             Case 6:19-cv-00236-ADA Document 67-3 Filed 03/13/20 Page 2 of 6




                                                                                                                                 IEEE             Published
                                                                                                                                                                        by




                                                                                                                    Standards Information                     Network
                                                                                                                                                            IEEE Press




£909100SV1OSC191
                                                                                      disclaimers




                                                                    and
                    Trademarks
                                                                                                                                                                         2141NTAW                                                                            MAHTAJ                                                                                                                                                                 Contents




                                                                               the
                                                                                                                                                                                                                                                                                                                                                                                                                     is
                                             believes                                                                                                      this                                                                                                                                                                             date such




                                                                                                                                                 in
                    IEEE                                                                     information                                                                                                                                                                                 fits             publication                                                                  information                        subject




                    to
                                                                                                                                                                not
                                                                                                                                                                          publiM




                                                                                                                                                      is
                             change                         without notice                                         IEEE                                                        respo
                                                                                                                                                                                                                                                                               ftent errors




                                                                                                                                                                                                                                        are
                                                                                                                                                                          this                                                                        those




                                                                                              and
                    Other tradenames                                                                       trademarks                                                                       document                                                                                     their respective                                  owners




                                                                                                                                                                    in
                                                                                                                                                                                                                                                                               of
                                                                                                                                                                                                                                                                                                                                                                                                                                    Introduction
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              V




                                                                                                                        and




                    The
                                                                                                                                                                                                                                                       Inc
                                        Institute                                Electrical                                                Electronics                                        Engineering




                                                                          of
                                                                                                                              NY




                                                                                      New
                                                                                                      York




                    3
                                                                                                                                                                                                         USA
                           Park Avenue                                                                                                           100165997




                                                                                                                                                                                                                                                                                                                                                                                                                                          How
                                                                                                                                                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             vi




                                                                                                                                                                                                                                                                                                                                                                                                                                                         Use




                                                                                                                                                                                                                                  and
                                                                                                                                                                                                                                                                                                                                     Inc
                                                                                                                                                                                                                                                                                                                                                       All
                                                                          2000                                                Institute                                         Electrical                                                            Electronics                                                                                                                            reserved Published




                                                             ©
                                                                                                            the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     This Dictionary




                                                                                                                                                                          of
                    Copyright                                                                                                                                                                                                                                                                         Engineers                                                               rights




                                                                                                    by
                                                                                                                   in
                                                                                                                               the
                    December                                2000                      Printed                                                      United                      States                                America




                                                                                                                                                                                                         of
                                                                                                                                                                                                                                                                                an
                                                                                                                                                                                                                                                                                                                                                                                        or
                                                                                                                                                                                                                                                                                                electronic                     retrieval                                                                                  without




                    No
                                                                                                                                                         be
                                                             this




                                                                                                                                                                                                                            any
                                                                                                                                                                                                                                                                                                                                                                                              otherwise




                                                                                                                                                                                                                     in
                                                                                                                                                                                                                                                                        in




                                                                                                                               may
                                       part                                    publication                                                                          reproduced                                                                  form                                                                                                                system




                                                     of
                                                                                                                                                   the




                    the
                                       prior written                                  permission                                                              publisher




                                                                                                                                     of
                                                                                                                                                                                                                                                                                                                                                                                                                                    Categories




                    To
                                                                                                                                                                                            800
                                                                                                                                                                                                               678




                                                                                                                                                                                1
                                       order IEEE Press                                                   publications                                              call                                                   IEEE

                    Print ISBN                                    0738126012                                                                                                                                     SP1122
                                                                                                                                                                                                                                                                                                                                                                                                                                    Trademarks




                                                                                                    and




                     See
                                        other               standards                                       standards related                                                               product                        listings                                     httpstandardsieeeorg




                                                                                                                                                                                                                                                             at
                                                                                                                                                                                                                                                                                                                                                                              an




                                                                                                                                           the
                                                                                     believes                     that                                                                                                                                                                                 this




                                                                                                                                                                                                               and
                                                                                                                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                     work                                                            enhancement




                                 The
                                                                                                                                                                                                                                                                                                in
                                                                                                                                                                                                                                                                                                                                                             as
                                             publisher                                                                                                     information                                                     guidance                               given                                                             serve                                                                                 users
                                                                                                                                                                                                                                                                                                                                                                                                                                                  Authoritative




                                                                                                                                                                                                                                                                                                                                                                                                                                          The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              of    IEEE Standards Terms
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Dictionary




                                                                                                                                                                                                                                                                                                                                     it




                           all
                                                                                                                                                                                                   and
                                                                                                                                                                                                                                                                                                                                                 The
                                                                                                                                                                                                                                                                                                                                                                                                              not




                                                                                                                                                                                                                                                                                                                     use
                                                                                                                                                                               skill




                                                                                                                                                              own
                                        parties                   must                       rely                              their                                                                                 judgement when making                                                                                                                              publisher             does                       assume




                                                                                                                                                                                                                                                                                                                               of
                                                                                                           upon
                                                                                                                                                                                                                                                                                                                omission                                                                 whether              such




                                                                                                                                                                          or
                                                                                                                                                                                                                                                                                                       or
                                                                                                                                                                                                                                                                                                                                                        the
                                                                                                                                                         loss                                                                                                                   error                                                                                                                                     error




                                                                           to
                                                                                                                                                                                                                                                                                                                                           in
                                             liability                                                                                                                                                                                                                                                                                                                        work




                            any
                                                                                                                                     any
                                                                                                                                                                                                                                                                  any




                                                                                                                  for
                                                                                                                                                                                     damage caused




                                                                                                                                                                                                                                                       by
                                                                                      anyone




                                                                                                                                                                                                                                                                                                          all




                                                                                                                                                                                                                                                                                          and
                                                                                                                                                                                                                                                                                                                     such                                                          disclaimed




                           or
                                                                                       the
                                                                                                                                                                                       or
                                                                                                                                                                                                                                                                                                                                liability




                                                                          is
                                                                                                                                                                                                                                                                                                                                                                         is
                                        omission                                                    result                           negligence                                                                      other                      cause




                                                                                                                                                                                                   any
                                                                                                                                                                                                                                                                         Any




                                                                                                                        of
                                                                                                                                                                                                                                                                                                                                                                                                                                                               and
                                                                                                                                                                                                                                                                                                                                                                                                                                    Abstracts




                                                                                                                                                                                                                                                                                    is
                           This              work                                                                 with                                                                                                    that                                                                                                                                                                 this




                                                                   is
                                                                                                                                                                                                                                                         IEEE




                                                                                                                                             the
                                                                                                                                                                                                                                                the
                                                                           published                                                                          understanding                                                                                                               supplying information                                                                through                  publication                                                    Sources                                             1294




                                                                                                                                                                                                                                                                                                                                                                        are




                            not
                                                                                       to
                                                                                                                                                                                or
                                                                                                                                                                                                                                                                                                          If
                                                                                                                                                                                                                                                                                                                                                                                                  the
                                         attempting                                           render                    engineering                                                         other professional services                                                                                         such           services                                             required                  assistance




                                                                                                                                                                                                                                                                                                                                                                                                        and




                                                                                                                                                                                                                                          The
                                                                                                                                                                                                                                                                                          not




                                        an
                                                                                                                                                                                       be
                                                                                                                                                                                                                                                                                                                                                                  the




                                                                                                                                                                                                                                                                               is
                                               appropriate professional                                                                                    should                                 sought                                               IEEE                                            responsible                                                                 statements                       opinions




                           of
                                                                                                                                                                                                                                                                                                                                           for
                           advanced                                        this




                                                                  in
                                                                                             publication




                                                                                                                                                                                                                                                                                                                                                                                                                                          Non
                                                                                                                                                                                                                                                                                                                                                                                                                                                 IEEE          Standards         Sources                                   1351




                                        F
                                                                                                                                                                    ieN




                                                                                                                        MP




                                                                   EER
                                                                                              0
                                                      joil5tUrat                                          IThnlitgsS                               catalokinginPublication                                                                                   Data




                                                                                                           t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Case 6:19-cv-00236-ADA Document 67-3 Filed 03/13/20 Page 3 of 6




                                               100
                                                                                                                                                                                  of
                    TFFE




                                                                   the
                                                                                                                                                                                                                                                                                                                ed
                                                                                     authoritative                                                                                            IFFE standards terms




                                                                                                                                                                                                                                                                                          7th
                                                                                                                                     dictionary




                                                             cm




                                                 p
                                                                                                                                                                                 alk
                                       ISBN 0738126012 paperback                                                                                                                                  paper
                                                     Electric                                                                                                                                                    ElectronicsDictionaries




                                             1
                                                                                                                                                                                                    2
                                                                                      engineeringDictionaries




                                                                                                                                                                                                                                                                                                                           3
                                                                                                                                                                                                                                                                                                                               Computer




                                                                                                                                             4
                                                                                                                                                                                                                                                                                                      5
                                   engineeringDictionaries                                                                                                 Electric                         engineeringAcronyms                                                                                           ElectronicsAcronyms




                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                and
                                                                                                                                                                                                  Institute




                                                                                                                                                                                                                                              of
                                                                                                                                                                                                                                                      Electrical                                          Electronics




                                   6
                                         Computer engineeringAcronyms                                                                                                                                                                                                                                                                      Engineers


                                   TIC9                            2000




                                                      I28
                                   621303=dc21                                                                                                                                                                                                                                                                                                                                                00050601
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              iii




                                                                                                                                                                                                                                                                                                                                                                                                                                    The




                                                                                                                                                                                                                                                                                                                                                                                                                                                Authoritative Dictionary         IEEE   Standards   Terms
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            of




17909100SW10SC191
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       CSR
                   cryogenic                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         current




                                                                                                                                                                                                                                                                                                                                                                                                 256
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               257




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CSR
                                                          storage                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Architecture                                                                                                             space




                                                                                                                                                                                                                                                                                     the
                                                                                                                                                                                                                                that




                                                                                                                         A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              indi




                                                                                                                                                                    of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Std
                   cryogenic                              storage                                                                    type                                        storage                                                                   uses                                              superconduc                                                                                                                                                                                                                                                                                                                                                                                                                                           metal                                         sulfide                                                                                                                                                                                                                                                                                                                                                                   document                                                                                  cumulative                                                                                                                                                                                                                                                                         register that




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 demand                                                                                                                   metering




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                                                                                                                       crystal                                       spots                                                    Spots                                            produced                                                                                                                    growth                                                                                                                                                                                             Refers                                                                               IEEE                                                                    12121991                                                                                                                                                                                                                                                                                                                                       register




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           parent




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2




                                            and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          the
                      tive                                                                                                                                                                                       certain                                          materials                                                                                                                                                                                                                                                metal surfaces                                                                                            with




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       It




                                                                                                                                                                                                    of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           maximum demand




                                                                                                                                                                                                                                                                                                                           at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             on
                                                                                                                                     properties                                                                                                                                                                                                                                                               crystals                                                                                                                                                                                                                                                                 sulfide finish                                                                                                                                                                                                                                                                                                                                                        overall                                          architecture                                                                                                                                                             cates




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     sum
                                                              magnetic                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            node                                                                                                                                                                                                           previous                                                                                                                                                                                            readings




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            a
                                                                                                                                                                                                                                                                                                   tempera                                                                                                                                                                         upon                                                                                                                                                                                                                                                                                                                       lacquer                                                    this                           series                                                                     specifies



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the
                      tures                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          added




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        is
                                            near absolute                                                                             zero                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             called                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           reset




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       and
                                                                                                                                                                                                                                                                                              610101994w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                                                                                                                              coating                                                                                                                                                                                                                                                                                                                                                                                                                                                    conformant standard                                                                                                                                       buses                                                                                                                                                   structure                                                                                                                                                                        When                                  reset                                                              present reading




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                in




                                                                                                                                                                                                                                                                          C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   appearance                                                                                                 crystal spots                                                                                                                                         spotting                                                                                                                                                                                                                                                                                               specifically                                                                                                                                                                                prior
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             for




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           The




                                                                                 A
                   cryotron                                                                                                                                                                           device                                                      which                            current                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     accumulated




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 its
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   maximum demand




                                                         1
                                                                                                                                                                                                                                                                                                                                                                                   one
                                                                                                                                                                                                                                                                                                                                                                                                                 See




                                                                                                                                                                                                                                                       in
                                                                                                                                                                                                                                                                                                                                                           in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ROM
                                                                                              superconductive                                                                                                                                                                                                                                                                                                                             also electroplating                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               standard                                                                           locations                                                                                                                                                               previous                                                                                                                                   readings




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CSRs




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          use
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                EECPE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            119
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the



                                                                                                               circuits                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 difference                                                                 between




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                is




                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the




                      or
                                                                                                                                                                                                                                                       controls




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CMM
                               more                                 input                                                                                          magnetically                                                                                                                                                                                                                                                                                                                                                                                                                                                                               transmitter                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  121211993                                                                                                       present                                                reading                                                  period




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           A
                                                                                                                                                                                                                                                                                                                                     supercon                                                          crystal stabilized transmitter                                                                                                                                                                                                                                                                                                         employing                                                                    auto
                                                                          normal                                                     transition                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    C121 1982s




                                                         to
                                                                                                                                                                                                                        one
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Edi




                                                                                                                                                                                                in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Std




                                                                                                                                                                                                                                                  or
                      ducting                                                                                                                                                                                                                                                                                                               circuits                                                          matic                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1994                                                                                                                                                                      1994                                                                                                                                                                                                           readings




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         and
                                                                                                                                                                                                                                                            more




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ELM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             in
                                                                                                                                                                                                                                                                                           output                                                                                                                                                                                                                                              control                                                                        which                                                                    reference                                                                                                                                                                              ISOIEC 13213                                                                                                                                                                                                                                                      1212                                                                                                                   present                                                             previous




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      is
                                                                                                                                                                                                                                                                                                                                                                                                                                                           frequency                                                                                                                                                                                                                                                                                                         frequency                                                                                                                                                                                                                                                                       ANSIIEEE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         3




                                                                                                                                                                                                                                                                                                                                                                                           its




                                                                           the
                                                                                                    current                                                               each                                                                         circuit                                                     less                         than




                                                                                                                                                                                                                                                                                           is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            a




                                                                                                                                                         in
                      provided                                                                                                                                                                                                                                                                                                                                                                                that                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               detection                                                                                                                                                                                                                                               that




                                                                                                                                                                                                                                                                                                                                                                                                                                                of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       The




                                                                                                                                                                                                                                                                                                                                                                                                                                                                   a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Con
                                                                                                                                                                                                      output                                                                                                                                                                                                                                                                                                                                                                                                                                      also radio transmitter                                                                                                                                                                                                                                              Information                                                                                                                                                                                                                                                      systems                                                                                       cumulative                                                                                                                                                                                                                              probability                                                                                                               target




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              See
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    crystal oscillator                                                                                                                                                                                                                                                                                                                                                                   tion                                                                                                                                    technology                                                      Microprocessor                                                                                                                                                                                                                                                                                                                  probability




                                                                                                             See
                      critical                           value




                                                                                                                                                                                                                                                                                                                                       ED
                                                                                                                                                                                                                                                                                                                                                                             46
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               or



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         trol                                                                Status                                                                                                                                                                                                                                                                                                                                                                                                                                           least




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     for
                                                                                                                                 also superconductivity                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Architecture                                                                                                                                                                                           detected                                                                                                                                                                         successive                                                                scans                                                      detection




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      microcom




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   at


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           on
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      one
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1451983s                                                                                                                                                                                          Registers




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CSR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       APANT




                                                                                                                                                                                                                          the




                               A
                                                                                                                                                                                                                                                                                                                                                                             low
                                              device                                         that                                                                       uses                                                                     effects




                                                                                                                                                                                                     of
                                                                                                                                                                                                                                                                                 of
                                                                                                                           makes                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               6861997




                      2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CMM
                                                                                                                                                                                                                                                                                              extremely                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             buses                                                                                                                                                                                                                                                                                                                                                                                                                                                                            surveillance                                                                       radar




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                AES

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        13941995




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 solid




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               term                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    opportunities




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a
                                                                                                                                                                                                                                                                                                                                                                                                       crystal systems                                                                                                                                                                          crystal                                                                        applied                                                                                                                               which                                               puter




                                                                                                        on
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               it
                                                                                                                          conductive                                                           materials such                                                                            that                             small




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Std
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   for
                      temperatures                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Refers                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  takes                                                                                                                     element




                                                                                                                                                                                                                                                                                                                                                                      mag
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  IEEE                                                               12121991




                                                                                                                                                                                                                                                                                                                                                                                                                 the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a
                                                                                                                                                                                                                                                                                                                                                                                                                                    atoms                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            cumulative                                                                                                                                             time                                                                                                                        signal




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           The




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        single




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         arranged                                                                                                                                       pattern                                          repeated                                                   throughout                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   latency
                      netic                 field                                                                                                                  control




                                                                                                                                            can
                                                                            changes                                                                                                                                                               current
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        its




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                12121991s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     to




                                                                                                                                                                                                            large                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    transmitter




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CMM
                                                                                                                                                                                                                                                                                         changes                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              159651993                                                                                                                                                                                                                                                                                                           monitors




                                                                                                                                                                                                                                                                                                                                                                                                                 the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             be
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             re




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  atoms                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                travel                               from                                                          active




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 crystal




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        may
                                                                                                                                                                                                                                                                                                                                                                                                                                        body                                                                                                                                                                                                                                                                             thought                                                                                   occur                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       output




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Edi




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Std
                                                                                                                                                                                                                                                                                              610101994w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1994                                                                                                                                                                      1994




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   all
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ISOIEC 13213                                                                                                                                                                                                                                                  1212                                                                                                                                                                                                                                                                                                                                                                                                                               880251998




                                                                                                                                                                                                                                                                          C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ANSIIEEE




                                                                                                                                                                                                                                                                                                                                                                                                                                                in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ceiver
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CLM




                                                                                                                                                                                                                                                                                                                                                                                                              ring




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   small groups                                                                                                                         groups                                              being                               exactly                                                      alike                                    similarly                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               input




                                                                                              The
                   cryptography                                                                                          discipline                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Information




                                                                                                                                                                                                                                                                                                                                                                                  and
                                                                                                                                                                                                                                                           principles                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             technology




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               all
                                                                                                                                                                                   embodying                                                                                                                               means                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Microprocessor                                                                                                     systems




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         in
                                                                                                                                                                                                                                                                                                                                                                                                              oriented                                                                                                   regularly                                                              aligned                                                                                     three                                      dimensions                                                                          Each                                          tion                                                                                                                                                                                                                                                                                                                                                                                                        cumulative                                                                                                       index                                      broadband                                                                               local                                 area                                   networks
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 leakage




                                                                                                                                                                                                                                                                                                                                                                                           its




                                                                                                    the




                                                                          for
                      methods                                                                                             transformation                                                                                                     data




                                                                                                                                                                                                                         of
                                                                                                                                                                                                                                                                                                                                to




                                                                                                                                                                                                                                                                       in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            for
                                                                                                                                                                                                                                                                                 order                                                          hide                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Architecture




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               micro




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        be
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        bounded                                                                                                                                                                                                                                          Control                                                                                                  Status                                    Register                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      cable
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           RF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       as




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       can
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CSR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           regarded                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       measurement                                                                                            cumulative




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           by
                                                                                                                                                                                                                                                                                                                                                                                                              group                                                                                                                                                                                                                                                                                                               parallelepiped                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   signal                                         leakage




                                                                                                                                                                                               its
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CMM
                                                                                                                                                                                                            undetected




                                                                                                                                                                                                                                                                                                                                                                            and
                      information content                                                                                                         prevent                                                                                                                   modification                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  buses                                                                                                                                                                                                                             159641996




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    for




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        one
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a




                                                                                                                                                                                                                                                                                                                                                                                                              each parallelepiped regarded                                                                                                                                                                                                                                                                                               ultimate                                                                                                                        computer                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           measurement                                                                                                                                                                                                                                                                 given
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         building                                                                                                                                                                                                                                                                                                                                                                                                                                                                      system                                                                                                                                                                                           usually                                            specified




                                                                                      its




                      or
                                                                                                    unauthorized                                                                                                                                                                                                   802101992




                                                                                                                                                                                         use
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                The
                               prevent




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CSR




                                                                                                                                                                                                                                                                    LMC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                is
                                                                                                                                                                                                                                                                                                                                                                                                              blocks                                                                                                                                                                                                                                                                        formed                                                                                                                                                                                                                                                                                       control                                                             status




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         80271989r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                See
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           crystal                                                                                      crystal                                                                                                                                              stacking                                                                                                                                                                                                                                                                                                               register                                         space                                                                                                                             area




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            LMC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              space




                                                                                                                                                                                                                                                       A
                   crystal                                                                                                                                                             practice                                                                   piezoelectric




                                             A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                all
                                                                     communication




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the
                                                                                                                                                                                                                                                                                                                                                crystal                                                                                                                                                            three                                        dimensions                                                                                                                                                                                       basic                                                                                                                                                                                                                                                                                                                                                                                                                                        node                               that




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CSR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  in
                                                                                                                                                                                                                                                                                                                                                                                                              gether                                                                                                                                                                                                                              replicas                                                                                                                                                                                                                                        unit                                       architecture                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            distribu




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        See




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         parallel                                                                                                                                                                                                                                            logical                                      component                                                                                                                                                                  cumulative                                                  probability distribution                                                                                                                                                                            probability
                                communication                                                                                                           practice                                                                piezoelectric                                                                      crystal                                  plate




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       without                                                                                                                                                                                                               them                                               Such                                                                                                                                                                                                                                                                                                                                                                                                        node                                            initialized




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                                                                                                                                              epiped




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   any
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            spaces between                                                                                                                                                                                                               building                                                                       accessed                                                                                                           driver software After




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       tion




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             function




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            by
                                   communication                                                                                                                                                                                                                          rectifier




                                                                                                                                                                                                             A A
                                                                                                                                                        practice                                                                crystal                                                                                                                                                                       block                                                                called




                                                                                                                                                                                                                                                                                                                                                                                                                                                            is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   the




                      BC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               unit                           cell Since                                                                                                   choice                                                                                                                                                                                                                                                                                                                                  units




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               set
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       particular                                                                                                                                                                                                                                                                                  normally                                                                                                    independently




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              cell                                                                                             cell
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        A


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          configured                                                                                                                                                                                                       operate                                                                                                                                                                                                chloride                                                                                                                                                                                                     which
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     cuprous                                                                                                                                                primary                                                                                                                                          depolarization




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       it




                                                                                                                                                                                                                                                                                                                                                                      119
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            form                                               unit cell




                                                                                                                                                                                                                                                                                                                                                                                                              of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   a
                                                                                                                                                                                                                                                                                   PEEEC                                                                                                                                         atoms                                                                                                                                                                                                                                                                                                   evident                                                      that                 there                                                                                                                                                          node                                could                          have                                                                                    units




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      one
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           arbitrary                                                                                                                                                                                                                     Note                                       that                                                                                                                                                                      multiple                                                                                                            example                                                                                                                                                                                                                                                 chloride                                                                                also electrochem




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         See




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         accomplished                                                                                            cuprous
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               by




                                                                                                                                                                                        See
                   crystal controlled                                                                                    oscillator




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the
                                                                                                                                                                                                                 crystal oscillator                                                                                                                                                                                                                                                                                                                             choices




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       and




                                                                                                                                                                                                                                                                                                                                                                                                              is
                                                                                                                                                                                                                                                                                                                                                                                                                                 a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              shapes                                                                             dimensions




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   and
                                                                                                                                                                                                                                                                                                                                                                                                                                               wide range                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  SCSI                      controller
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               119




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         processor                                                                              memory                                                                                                                                                                                                                                                                                                                 istry                                                                                                                                                                                                                                                                                   EECPE
                                            diode




                                                                                            A
                                                                                                                                                                                                                                                                                           a
                   crystal                                                                                                                                              element                                                                                                                        semiconduct




                                                                                                                                                                                                                                                                                                                                                                                                                 the
                                                                                                        rectifying                                                                                                            comprising                                                                                                                                                                                                unit                                       cell                                                                                                                           that                            unit                                 cell                                            selected




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     of is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               practice                                                                                                                                                                                                                                               which                                                                                                                                                                                                                                                                                                                                                                                89631993w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CBA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                The




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Curie temperature                                                                                                electrical heating                                                                                                                 systems                                                                                          temper




                                                                                                                                      two
                                                                                                                                                                                                                                                                                                       use
                                crystal                                                                                                                                                                                                                                                                                                         circuits




                                                                                                                                                                                                                                                                             for
                                                                                  having




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the




                                                                                                                                                                                                                                                                                                                                 in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   related                                                                                              actual
                                                                                                                                                             terminals designed                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            faces




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              re
                                                                                                                                                                                                                                                                                                                                                                                                              most simply                                                                                                                                                                                                                                                     crystal




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Xray                                                   CSSI1                                                                                                                                                                                                             Simulation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           See
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   System                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                substance
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Computer
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ature                                             which                                                        magnetic                                                            properties                                                                                                                                                          change
                                                                                                                                                                                       that




                                                                                                                                                                                                                 of




                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the




                               a

                      ing in
                                                                                              analogous                                                                                                                              electron                                                                             diodes




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    has




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 and
                                        manner                                                                                                                                                                                                                               tube




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the




                                                                                                                                                                                                                                                                                                                                                                                  See
                                                                                                                                                                                                                                                                                                                                                                                                              flections                                                                                                       which                                                                                                                                                                                                                                                                                    itself




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           symmetry                                                                                                                crystal
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CSSL                                                                                   Continuous                                                                                                                       Simulation                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                8441991




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    See
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Systems                                                                                                          Language                                                                                                                         from ferromagnetic                                                                                                                         paramagnetic                                                                                                                    IAPC
                      also                  rectifier




                                                                                                                                                                                                                                                                                                                                                                      119
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     few
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a
                                                                                                                                                                                                                                                                                   EECPE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        in
                                                                                                                                                                                                                                                                                                                                                                                                              Except                                                                                                                                                                                                                                                              unit                       cell




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      has
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   special                                                  cases                                                                                                                                                                                        smallest
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           The




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CSU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             channel                                                service                                                unit                                                                                                                                                                                                                      CurieWeiss                                                                                                                                                                                                                        ferroelectric                                                                            terms




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        See
                                                                                                                                                                                                                                                                                                                                                            loud                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           temperature                                                                           primary




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the




                                                                                                                                                                                                                                                                                                                                           A
                   crystal                        loudspeaker                                                                                     piezoelectric                                                                                                                                                                                                                                                                                                                    size




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of
                                                                                                                                                                                                                                                 loudspeaker




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a
                                                                                                                                                                                                                                                                                                                                                                                                              possible




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             crystallography                                                                                                                           properties                                                                                           crystal
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              T




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                linear                                                                                                                                                                                                         versus
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1k




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                current                                                  transformer                                                                                                                                                                                                                                                                                   intercept                                                                                                                                            portion                                                                                  plot




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            See
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   computed                                                   tomography




                                                                                                                               the
                                                                            which                                                                 mechanical




                                                                                                                                                                                                                                                                                                                    are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               q




                                                          in
                      speaker                                                                                                                                                                                           displacements                                                                                                  produced                                                               described                                                                                            terms                                                                                    natural coordinate




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                system                                                provided
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   interface                                         connector                                                                                                                                                                             region above                                                                                                    ferroelectric                                                                     Curie point where
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CTIC                                                                                     conformance                                                                                test




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    See




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            The
                                                                                                                         action




                                                                                                                                                                                                                                                                                                                                                                      119
                                                                                                                                                                                                                                                                                                                                                                                                                                   the




                      by
                               piezoelectric                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            axes                                                this                           natural




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of
                                                                                                                                                                                                                                                                                   EECPE                                                                                                                                                                         crystal itself                                                                                                                                                                                                                                                          system                                                       indicated
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          measured                                                                             zero
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   at




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        small signal                                                                  relative                                             dielectric                                                     permittivity
                                                                                                                                                                                                                                                                                                                                                     micro                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      control




                                                                                                                                                                                                                                                                                                                                                                                                                                        the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  key
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CTRL




                                                                                                                                                                                                                                                                                                                                 A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          See
                   crystal                                                                                                                        piezoelectric                                                                                                                                                                                                                                                                                                  letters                                                                                                                                                                                                                                                                                          unit                                cell




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        are




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  In
                                                  microphone                                                                                                                                                                                 microphone




                                                                                                                                                                                                                                                                                                                                                                                                              by by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              edges




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      c



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               absolute
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       bias                      field                               along                                                       polar axis                                                                                                                                                                                                                 temper
                                                   that




                                                                                                                                                                    its
                                                                                                                                                                                                                                                                    the




                                                                                                                                                  for
                     phone                                                                                                                                                                                                                                                                                                                                                                                    cubic




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              are




                                                                                                                                                                                                                                                      of
                                                                                                                                                                                                                                                                                                                                                                of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CTS




                                                                                                                                                                                                                                                                                                                                                                                           an
                                                                                  depends                                                                                          operation                                                                                       generation                                                                                                                                                                                                                              these axes




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        See
                                                                                                                                                                                                                                                                                                                                                                                                                                                     crystal                                                                                                                                                                                      equal                                     length                                                                                                    mutually                                                                                                                               computer                                                        typesetting
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 T k




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             follows                                                                     Curie
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  In




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ature                           Note                                                        many                                   ferroelectrics                                                                                                                                                                                                         Weiss




                                                                                                                                      the
                     electric




                                                                                                                                                                                                                                                 of
                                                                                                                                                                                                                                                            a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               triclinic




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  in
                                                         charge                                                                                              deformation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       are




                                                                                                                   by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            to


                                                                                                                                                                                                                                                                    body                         usually crys                                                                                                 perpendicular                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          hardware                                                                  software                                                   used




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        crystal                                               they                                                                   unequal                                                  lengths                                                                             build system                                                                                                                                                                                                                                                                                                            compile
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        relation                                                                                                                                                                                                                                                     UFFC                                                           1801986w
                                                                                                                                                                                                                                                                            also




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             two




                                                                                                                                                                                                                                                              See
                     talline having                                                                       piezoelectric




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             are




                                                                                                                                                                                                                                                                                                                                                                                                                 and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CTS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         The




                                                                                                                                                                                                                                                                                                                                                                                                                                              no
                                                                                                                                                                                       properties                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        faces




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                and
                                                                                                                                                                                                                                                                                                                   microphone                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               20031997




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 mutually perpendicular




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        any
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CPA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           crys                                                                           configure
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               limit
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     curl                                                                             that
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     has




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       vector                                                                                                                 magnitude                                                                equal




                                                                                                                                                                                                                                                                                                                                                                 119
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       all




                                                                                                                                                                                                                                                                                                                                                                                                              tal
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  on




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                to




                                                                                                                                                                                                                                                                                                                                                                                                                                         are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     whose




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                   EECPE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                parallel                                                                          planes                                                                                                   intercepts




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   on




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  execution                                                                                                                                                  hardware                                                                                                                             software


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     system                                                                                                                                                           system                                                                                                                                                                                                                                                                                                                                                                                                             element                                                                       which
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      on




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        circulation                                                      around                                                        surface
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        quotient




                                                                                                                                                                                                                                                                                                                                     fed




                                                                                                                                                                                                                                                                                                              be
                                            mixer                                                                                                                                                    receiver                                              that




                                                                                                                                                                                                                                                                                                                                                                                                                                                     are




                                                                                                                                                                                                                                                                                   can




                                                                                                                                                  A
                   crystal                                                                                                                                   crystal                                                                                                                                                                                                                                          axes                                                                                                                                                                                                              unit                              distances                                                                            else




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             of
                                                                                            mixer                                                                                                                                                                                                                                                      simul




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   small multiples




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CTS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        infinity                                                                                                                                                                                                                 executed                                                                                                                                                                                   20031997




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CPA



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         which
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   area
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          as




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           point                                                      located                                                                                                 area                                                                         surface




                                                                                                                                                                                                                                                                                                                                                                                     the




                                                                                                                   a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             by




                                                                                                                               local                               oscillator




                                                                                                                                                                                                                                                                                                                                                      for
                                                                          from




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            com




                                                                                                                                                                                                                                     and
                     taneously                                                                                                                                                                                                                             signal                          source                                                                                                             order                                  that                                     their                                                                                                                           when                                                                                                                                                  small




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    reciprocals                                                                                                                               multiplied




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             cube




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              See
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  multiple                                           plug
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        tap
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           surface                                                                      oriented
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        approaches                                                              zero                                 provided                                                                                                                                                                                                                                          give




                                                                                                                                                                                                                                                                                                                                                                                                                           mon
                                                                                                                                                                                                                                                 also




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   are




                                                               of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              all
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     the




                                                                                                                                                                                                                    See
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                or
                     purpose                                                      frequency                                                             changing                                                                                                                                                                                                                                                                                   factor                                                                                                        small                                                                                                                       zero                                        These




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                are
                                                                                                                                                                                                                                                                          waveguide




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  integers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             cubic                                        meters                                                                                      second                                                                                        cubic                                  meters                                                                         second
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      per




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           value                                                                              circulation                                                                                                                                                       direction
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   per
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             m3s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        maximum                                                                                                                                                                                                                                                      positive




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              we
                                                                                                                                                                                                                                                                                                                                                                                                              dices




                                                                                                                                                                                                                                                                                                                                                                                                                                                            of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              In




                                                                                                                                                                                                                                                                                                                                                                        84
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      this




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               for
                                                                                                                                                                                                                                                                                                 Std100                                                                                                                                                                                                            planes                                                                                                           nomenclature




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ex
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  have                                                                                                                                                                                                                                                                                                                                                                                  second under                                                                       stan




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            water




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Volume
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   per




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  liquid                     discharged                                                                                                                                                                                                                                                                                                                             traveled                                                                                                           hand
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        this                 vector                                                         that                                                                                                          right                                                                  screw turning about
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         by




                   crystal                  oscillator                                                                                                                                                                                                                                                                                 oscillator                                                                                                                  faces                                                                                                                                                                                            also called




                                                                                                                                                                                                                                                                                                                   An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              100
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             010
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              001
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the
                                                                                                                   crystal controlled                                                                                                            oscillator




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         a
                                                                                                                                                                                                                                                                                                                                                                                                              ample                                                                                                                                                                                                                                                                                                                                                                                                  faces




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          dard conditions                                                                                                                                                                                                                                            9571995                                                                9571987s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   an




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         TDPE                                                                                                                                                                                                                              axis                              normal                                                                                         surface                                        element                                                   when                                                                 integration
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             an




                                                                    the
                               which




                                                                                                                                                                                                                                                                                                                                                     the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the




                      in
                                                                                                                                                                                                                                                                                         factor




                                                                                                                                                                                                                                                                                                                                                                             me
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 and




                                                                                                                                                                                                                                                                                                                                      is
                                                                                            principal                                                   frequency                                           determining                                                                                                                                                                                       respectively                                                                                                                                           orthorhombic                                                                                              tetragonal                                                                                                 cubic




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   sys
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      catenated
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             cubic                                        natural                                                                                                                                                                                                                                                                                                                     piece                                             around                                                             element                                                                                     direction                                                                                                                                                                                          screw
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 in




                     chanical                                 resonance                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           spline                                      pulse terminology                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              turning




                                                                                                                                          of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the




                                                                                                                                                         a
                                                                                                                                                                   piezoelectric                                                                                                                                           also oscil                                                                                                                these faces                                                                                                           normal




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       100
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       etc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Even




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    to




                                                                                                                                                                                                                                                                                           See
                                                                                                                                                                                                                                                      crystal                                                                                                                                                 tems                                                                                                                                                                                                                                                                                                       axes




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 If




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  cubic                                                                                                           functions                                                                                                                                                                                                                                                                                                                                          circulation                                                                                                   vector



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          wise                                                                                                                                                                             polynominal                                                                                                                                                                                                                                                                                                                         value
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         positive
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      p1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       p2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      sequence                                                                                                                                                                                                                                                                                                                                                          gives




                                                                                                                                                                                                                                                                                                                                                                                                                                   the
                                                  circuit




                                                                                                                                                                                                                                                                                                                                                                                                              in
                     latory                                                                                                                                                                                                                                                                                                                                                                                                                                      monoclinic                                                                                                                    triclinic                                                                                                                                                          faces




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 and
                                                                                                                                                                                                                                                                                                             182A 1964w




                                                                                                                                                                                                                                                                            BT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            systems these                                                                                                                                     contain
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     com




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       its




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           three
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              between                                            knots
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    field
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          t2m2                                                                                                          vector                                                                                                                                                                 terms                                                                                                           rectangular




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     tim
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 m2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    pn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              expressed




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the




                                                                                                                                                                                                                                                       A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          As
                   crystal                  pickup                                                  piezoelectric                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     axes




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  b
                                                                                                                                                                                               pickup




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      a
                                                                                                                                                                                                                                                                    phonograph                                                                   pickup                                                       respectively
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   At
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           wherein                                                                                                                                                                                                                                                                                                   that                                                values
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   so




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1 t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            respectively
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   tmn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ponents




                                                                                                                         its
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          t3m3




                                                                                                                                                                                                                          the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      mn

                     that                                                                                                                                                                                                                                                                                                                       electric                                                      referred




                                                                                                  for
                                                                                                                                                                                                                                                                                                              of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       set
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   to




                                                                                                                                                                                                     on
                                                                                                                                                                                                                                                                                                                                 an
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          y




                                   depends                                                                                            operation                                                                                                  generation                                                                                                                                                                                                                                                                                                                                                                                                         axes                                                                                               these indices




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              rectangular




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  X
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                all
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    knots                                                                          first                                                       second                                derivatives                                                                                                                                                                                                                                        each                                                                                                  function                                                                                                                                                                         curl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 are




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 as




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              po
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                adjacent




                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           irrational                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   given




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            for
                                                                                                  deformation




                                                                                                                                                                                                                                                                                                                                                                       hav
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               cubic




                                                                                                                                                                                                                                                                                                                                                                                                                     are




                                                                                                                                                                                 of




                                                         by
                                                                                                                                                                                               a
                                                                                                                                                                                                                                                                                                                                                                                                                                    in
                     charge                                                                                                                                                                           body usually crystalline                                                                                                                                                                                                                             general                                                                                                                                    except                                                                                                             crystals                                                   Depending
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 sum




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              all
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                oft




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         For




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     values                                                        less                                                                                                                                                                                                                                                                                                                                                               vector
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         X
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       xV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        field                                                                                                      curl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      functions                                                                                                                                                                                                                                                                                                         vector
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          lynominal                                                                                                                                                                        equal                                                                                                                                                                                                                                                                                                  abbreviated
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       A




                                                                                                                                                                                              See
                                                                                                                                                                                                                                                                                                                                                                                                              on
                                                                                                                                                                                                                                                                                                                                                                                                                                  their




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             are




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of
                                piezoelectric                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   crystals




                      ing
                                                                                                                          properties                                                                             also phonograph                                                                                                 pickup                                                                                                                                            degrees                                                                      symmetry                                                                                                                                                               commonly                                                                  classi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               it




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  function                                                          linear                                                                 also                                                                                                                                                                                                                                                                                                                                                                                                                curl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        See




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          than                                                                                                                                                    than                                                                                                                                                                                                                                                                                                                                        derivatives
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  greater                                                                                                                                                                                                                                                                                                                                         partial
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          each perpendicular




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            mon
                                                                                                                                                                                                                                                                                                                                                                                                              fied                        into                                                                                                                                                    triclinic                                                                                least




                                                                                                                                                                                                                                                                                                                                                                 119
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the
                                                                                                                                                                                                                                                                                   EECPE                                                                                                                                                                                           seven systems                                                                                                                                                                                                                           symmetrical
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          waveforms                                                                                                                                                                                                                                                  waveforms
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      on




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            operations
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               by




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              produced




                                                                                                                                                                        of
                                                                                                                     method




                                                                                                                                                                                                                                                                                                                                                      the




                                                                                                  A
                                                                                                                                                                                                                                                                                                                                                                              de
                   crystal                  pulling                                                                                                                                                                                                                                              which                                                                                                        oclinic




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        and




                                                                                                                                                                                                                                                                                 in
                                                                                                                                                                                       crystal                                   growing                                                                                                                                                                                                                                           orthorhombic                                                                                                   tetragonal                                                                         trigonal                                                        hexagonal
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1941977w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         The
                                                                                                                                                                                                                                                                    from                                     melt                                                                                             cubic                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           IMWMA




                                                                                                                         is
                                                                                                                                                                                                                                                                                           a
                                                                    crystal                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               into




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    in
                     veloping                                                                                                        gradually withdrawn                                                                                                                                                                                                                                                                                                                                                      seven                                                                                                                                                                                                              divided




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                systems                                                                                 turn                                                                                                                                                               point
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   call
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        X
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              A=




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   cue
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  See




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         curl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  A=V




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   classes                                                                                                                                                                 their




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                to




                                                                                                                                                                                                                                                                                                                                                                        12



                                                                                                                                                                                                                                                                                                                                           IA
                                                                                                                                                                                                                                                                                                                                                                                                              groups                                                                                                                         according                                                                                                                            symmetry                                                                 with respect
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Tx
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     8z

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         by




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             cumulative                                                                                                                                                                                                                                        distribution                                                                             control




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                32




                                                                                                             A
                                            receiver                                                                                                                                                                                                                                                                                       detector                                                                                                                                                                                                                                  such                                                                                                  eleven                                                                which                                                                                                                                                                                            amplitude                                                                    probability




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             of




                                                                                                                                                                                                                                                                             a
                                                                                                                                                                                                                                                                                                                                                                                                              a
                   crystal                                                                                                waveguide                                                            incorporating                                                                               crystal                                                                                                                               point There                                                                                                                                                                                  classes                                                                                                                                                                         contain
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    A

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              cumulative distri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ay




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      A




                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  classes




                      for
                                                                                                                                                                                       received                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 system electromagnetic                                                                                                                                                      compatibility




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           are




                                                                                                               of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     forms Twelve




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  too
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         de
                                                   purpose                                                                 rectifying                                                                                                             electromagnetic                                                                               signals                                                       enantiomorphous                                                                                                                                                                                                                                                                                                                                                               high
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             all




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    that
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the




                                                                                                                                                                                                                                                                                                                                                                                                                                                     of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     to




                       See
                                also                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           show                                                                                                                                                                                                                        Thus                                                 bution showing                                                                                                                                     probability                                                                                                       amplitudes equal




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       to
                                                                     waveguide                                                                                                                                                                              APANT                                                                                                                                             gree                                                                 symmetry                                                                                                                                                piezoelectric                                                                                     properties




                                                                                                                                                                                                                                                                                                                                           35
                                                                                                                                                                                                                                                                                                                                                                        84
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     exceeded                                                                             function                                                                     that
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  stated                                value
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       can
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                be
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                or




                                                                                                                                                                                       ferroelectric                                                                                                                                                                                                                                                               classes                                                                                                                                                                                                                                                                                                                                                                                                                          above

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           hi




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Sx




                   crystals                       hierarchy                                                                primary                                                                                                                                        terms                                            Depending                                                                          twenty                                                                                                                                                               piezoelectric                                                                                       Every system contains
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    8z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Si
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              by




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        8y




                                their                                                                                                                                                                                                                                                                                                                                                                         least                                                                                                                                                                                                                                                                                                                                                                                                                                                             value                                                                                                                                                                                                                                                                                                       C63121984




                                                                                                                                                                                                      are




                      on
                                                                                                                                                                                                                                                                                                                                                                                                                                                           one
                                                                     geometry                                                                     crystals                                                                      commonly                                                      classified                                                          into                                                                                                              piezoelectric                                                                                          class                                                                                                                           UFFC                                                           1761978s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              =
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              kDA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  jDAy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DAN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          iDyA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a




                                                                                                                   triclinic
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  to




                                                                                                                                                                                               least                                                                                                                                                                                                                                           video                                                    receiver                                                                               receiver                                                                                                                                                                                                                                                      cumulative                                                                                                                                                                              rotating                                             machinery                                                                        Applied




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a




                                                                                                                                                                          the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A
                     seven systems                                                                                                                                                                                                                                                                                  monoclinic                                                                         crystal                                                                                                                                                                                                                                                                                                                                                                                                     detec




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of
                                                                                                                                                                                                                                symmetrical                                                                                                                                                                                                                                                                                                                                                                                                                 consisting                                                                                            crystal                                                                                                                                                                                             compound
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         where                                                                                                                                    unit                       vectors
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           are




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            machine                                                                  denote                            that                                                                                                                                                                                                                                                                                                                                                                                                                      along                                                                                                                                         axes




                                                                                                                                                                                                                                                                                                 and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    to




                                                                                                                                                                                                                                                                                                                                                                                                               tor
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              y




                     orthorhombic                                                                       tetragonal trigonal                                                                                                                                                                                                 cubic                                                                                                                                                       video                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      magnetomotive forces




                                                                                                                                                                                                                                                                                                                                                                                                                                         and




                                                                                                                                                                                                                                                                                                                                                                            The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a
                                                                                                                                                                                                                                hexagonal                                                                                                                                                                                                                                                                                              amplifier                                                                                                                                                                                              EECPE                                                                                                                             compound
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            119
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       The




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         linear
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        curl                                                                                                                          velocity
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the




                                                                                                                               turn                                                                                              into                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    series                                                                                                                                  field




                                                                                                              in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       in




                                                                                                                                                                                 divided                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             shunt                                                                                                                                                                                                                               respectively




                                                                                                                                                             are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              and




                     seven systems                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            windings                                                                                                                       same                                                                                                                                 Example




                                                                                                                                                                                                                                                                                                                                                                                                        CSC
                                                                                                                                                                                                                                                            point groups                                                                        crystal                                                                                                                                                                                                        software




                                                                                                                                                                                                                                                                                                                                                                                                                                        See
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             computer                                                                                                                                   component
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       twice                                                                                                              velocity
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        in




                                                                                                                                                    their                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       direction                                                                                                                                                                                                                                                                                                                                                                                                                                                                  rotating                                              body                                          equal                                                                                                            angular




                                                                                                                                     to
                                                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                                                                a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            See
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               9




                     classes                              according                                                                                                              symmetry with respect                                                                                                                                                     point                                                                                                                                                                                                software
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              also magnetomotive force                                                                                                                                                                                                                                                                   points
                                                                                                                                                                                                                                                                                                                                                                                                       CSCI




                                                                                                                                                                                                                                                                                                                                                                                                                                               See
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   computer                                                                                                                                     configuration item
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              an




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               field
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a




                                                                            32
                     There                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             curl                                                                                                                                                                      strength                                                                               point within




                                                   are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    The




                                                                                                                                                                                                                                                                                                                                                                            Pie




                                                                                                                                                                                                                                       20
                                                                                                  such                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            which                                                                                                                                                                         magnetic




                                                                                                                                                                                                                                                            are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          demand
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       in




                                                                                                                                     crystal                                     classes                                                                                  piezoelectric                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        cumulative                                                                                                                                                                                                                                                                                   meter
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                demand                                                                               indicating




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A



                                                                                                                                                                                                                                                                                                                                                                                                       C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         C




                                                                                                                                                                                                                                                                                                                                                                                                              scope                                                                     cathoderay                                                                                   oscilloscope                                                                                 arranged                                                                             present
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          k




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       times                                                              current




                                                                                                                                                                                                                                                                                                                           if
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 is




                     zoelectric                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              electric                                          conductor                                                                                                                                                                                                                                                                         density




                                                                                                                                                                           the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the




                                                                                                                                     have                                                                                                                                                                                                  stress                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 equal
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of




                                                                                                                                                                                                                                                                                                                                                                                         is
                                                                          crystals                                                                                                             following                                                    property                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            accumulated                                                                                          total                                         maximum demands                                                                                                   during                                                       preceding
                                                                                                                                                                                                                                                                                                                                                                                                              display                                                                                                                                                                                                                                                                                   AESRS                                                                                   6861990
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               at of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                on




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              constant
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 is




                                                                                                                                                                                                                                           the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a




                                                                                                    certain                                             directions                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    depending                                                                                                                      system
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the




                                                                                                                                                                                                                 in
                     applied                             along                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                after                                                    meter
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               has




                                                                                                                                                                                                                                                           crystals                                          they                           develop                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               indicated                                                                                                            period                                                                                                                                                    been                                                            point where
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                periods                                                                                                                                           during




                                                                                                                                                                                                                                                                                                                                                                                                                                  See




                                                                                                                                                                                                                                                                                                                                                                                                       CSI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 communication services                                                                                                                                                                     interface
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Case 6:19-cv-00236-ADA Document 67-3 Filed 03/13/20 Page 4 of 6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             units                                                                                                                                                                                                                                                                                                                        2701966w




                      an
                                                                                                                                                                                                                                                                             is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    The




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      it




                               electric                                               polarization                                                                  whose                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       before                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Std100
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Note                                                      maximum demand
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      is




                                                                                                                                                                                                             magnitude                                                                     within                                                    limits                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     reset                                                                                                                                              reset                     again




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 LAN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the




                                                                                                                                                                                                                                                                                                                                                                                                       CSMACD                                                                                                                                                                                         local




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         area network using




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Any




                                                                                                                   the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a




                                                                                                                                                                                   stress                                                                                                        when                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CSMA                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              character                                                                             character                                                       within




                                                                                             to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            the




                                                                                                                                                                                                                                                                                                                                                an
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      for




                     proportional                                                                                                    applied                                                                                                                                                                                                                elec                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  difference                                                                                                             symbol                                                                                                                                                                                                                                                            picture                                             spec
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          one
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                or




                                                                                                                                                                                                                                Conversely                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         period                                                      equal                                       proportional                                                                                                                                                                               currency
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    any




                                                                                                                                                                                                                                                                                                                                                                                                                CD
                                                                                                                                                                                                                                                                                                                                                                                                                                        access
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           com




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  protocol                                                                                                                                                                                                                                                         8021H1995                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Note
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               LMC




                     tric       field                                                                                                                                       certain                                     directions                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         after                                                                                             ification                                               that
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               and




                                                                    is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the




                                                                                                                                                                                                                                                                                              a

                                                                                                                                                                                                                                                                                 in
                                                                                  applied                                             along                                                                                                                                                                  piezoelectric                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      between                                                                                            accumulated                                                               readings                                          before                                                                                                   reset                                                                                                                                                     represents                                                                                         currency                                                  sign




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             LAN




                                                                                                                                                                                                                                                                                                                                                                                                                                               An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       IEEE 8023


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             as




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              an
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Eth




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       LAN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 is




                                                                                                                                                                                                                                                                                                                                                                                                              2




                                                              the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CSMACD                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        61051990w




                                                                                                                                      is
                     crystal                                                                                                                            strained                                                                                  amount                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      13771997




                                                                                                                                                                                                                                                                                                                                                                                           to




                                                                                                                                                                                                                                an
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               C




                                                                                        crystal                                                                                                                                                                                            proportional                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      monly used




                                                                                                                                                                                                            by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              AMRSCC31




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 LAN
                                                                                                                                                                                                                                                                                                                                                                                                              ernet                                                                                                                                                                                                                        networks
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   are




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Most




                      the
                                                                                            field                              Each                                                                                                                         contains                                                                   least
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         CSMACD                                                                                                                                                                          hybrids                                                       carrying                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  within                                                       wire
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of




                                                                                                                                                                                                                                                                                                                      at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                The




                                                                                                                                                                                                                                                                                                                                                                             one
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      a

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      or




                                applied                                                                                                                            crystal                                  system                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    current                                                                                                 flow                                               electrons                                                                                                                                                                                             circuit
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               demand
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               cumulative                                                                                         demand meter                                                                                                       register                                                               indicating
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   or




                                                                                                                                                                                                                                                                                                                                                                                                              both                             Ethernet                                                                                                                                                                                                                       frames




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            802
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               IEEE




                                                                                                                                      Ten
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    style




                                                                                                                                                                                 the
                                                                                                                                                                                                     20
                                                                                             class




                                                                                                                                                                   of
                     piezoelectric                                                                                                                                                                                                                                                         classes                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        61071995
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the




                                                                                                                                                                                                                 piezoelectric                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          total
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           in




                                                                                                                                                                                                                                                                                                                                                possess                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           accumulated                                                                                                                                                                                                                                                measured
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      maximum demands
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                meter                                                                           which                                                                                                                                                                                                                                                                                                                                                                                                       amperes
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8021H1995
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              LMC




                                                                                            electrical                                                                                                                                       that
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of




                                                                                                                                                                                                                                                                                                                                                     a
                                                                                                                                                                                                                                                                                                                                                                       non
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    no




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             there




                                                                                                                                                                                                                                                                    is
                     spontaneous                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   when
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   A




                                                                                                                                                         polarization                                                                                                            they have                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              indicated                                                                                                                                                                                                                                                                                                                                term used                                                                                                                                                                           danger
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                during                                                                                            preceding                                                      periods                                                                                                        during                                                                 period                                                                general                                                                           generic




                                                                                                                                                                                                                                                                                                                                                                                                                                                     ifi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        See
                                                                                                                                                                                                                                                                                                                                                                                                       CSN1P                                                                                                             Continuous
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              BT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the




                                                                                                                                                                                                    unit                                                                                                                        called                                                                                                                                                                                                                                                                            System                                                      Modeling




                                                                                                                                                                                                                                                                                                             are




                                                                                                                                                                                                                                                                             and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of




                                                                                                                         moment                                                                                                 volume                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Program
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    one




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          it
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          or




                     vanishing                                        dipole                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      refer                                                                                                                    more                                                                             currents                                                    specif
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      to




                                                                                                                                                                                 per
                                                                                                                                                                                                                                                                                                                                                                              po
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                after                                                                                                                                                                              reset                                                                                                                                    reset
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            has




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     been                                                                                  before                                                                                                                                                            ambiguity
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                meter                                                                                                                                                                                                                                                                  again
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        any




                                                                                                                                                                                                                                                                                                                                                                                                        CSR




                      lar
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   the




                                                                                                                                                                                                                                                                                                                                                                                                                                        See




                                                                                                                                                                                                                                                                                                                                                                2mm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             control                                                                                 status




                                                                                                                                                                                                                  are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             and




                                      The
                                                              ten
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        For




                                                                                                                                                                                                                                                                                                  1
                                                                                      polar                               crystal classes                                                                                                  designated                                                                                                                                                                                                                                                                                                                                                             register                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          described                                                       Note                                                                                                                                                                                     expression




                                                                                                                                                                                                                                                                                                  2
                                                                                                                                                                                                                                                                                                                                           m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               one
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ically
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            for




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Note                                                                                          maximum demand                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              example
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               any




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              period                                                           equal




                                                                                                                                                                                                      the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             the




                                                                                                                                                                                                                                                                                                                                                                                                        CSR




                                                                                                                                                                                   in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Std




                                                                                                                                                                                                                                notation                                                                                                                                                                                          Architecture                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          current                                             refers




                                                                                                                                                                                                                                                                                 of
                                                                                                                                                                                                                                                                                                                                                                             and
                                                                                                                                                  6nun                                                                                                                                        Hermann                                                                                                                                                                                                                                                                              IEEE                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              word




                     4
                                                                     3
                                                                                                                          6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      series                                 circuit




                                 4mm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       IEEE                                           Standard                                                                                                                                                                                                                                                                                                                                               accumulated                                                                         read                                        current
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  12121991                                                                                                                                                                                                                                                                                                                                                  difference                                               between                                                                                                                                                                                                                                                                            simple
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                proportional
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             the




                                                                                                                              Cup
                                                                                                                                                                                                                                                                                                                                                                                                              Control                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          wire                                                                             inductor
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        and




                     Maugin
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the




                                                                    C1
                                                                                             3m C2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          for




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Status Register                                                                                                                                                         Architecture                                                                                                       Micro                                                                                                                                                                                                                                                                               also                                                                                            meter                                                                                                          conduction                                                                     current
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               See




                                                                                                                                                         C2
                                                                                                                                                                                   C4
                                                                                                                                                                                                            C4
                                                                                                                                                                                                                                             C3
                                                                                                                                                                                                                                                                  C3
                                                                                                                                                                                                                                                                                         C6
                                                                                                                                                                                                                                                                                                                          C6
                                                                                                                                                                                                                                                                                                                                                respec                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    after                                reset                                                                              electricity
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                CSR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ings before




                                                                    the
                                                                                            notation                                                                Schoenflies




                                                                                                                                                        of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the




                                                  in
                     tively
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 CMM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   of




                                                                                                                                                                                                                                                                  UFFC                                                    1801986w                                                                                                                                                        Buses                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    plates
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       2




                                                                                                                                                                                                                                                                                                                                                                                                              computer                                                                                                                                                                                                                                                                                                                                                              15961992                                                                                                                                                                                                                                                                                                                                                                                                      C121 1982s                                                                                   displacement                                                                         current between                                                                                                                                                                                                      capacitor
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ELM




9909100SV1OSC191
                   current                             amplification                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        curve




                                                                                                                                                                                                                                                                                                                                                                                               258
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 current                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          current limiting characteristic




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 259
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              delay angle                                                                       current          density


                                  direct




                       A
                                                                                                                                                                                                                                                                                                                                                                                    the




                                                                                                                                is
                                                                                                                                          a
                                                                                                                                                                                                                                                                                                           in
                                                                             current                                                                   unidirectional                                                                                      current                                                     which




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               circuit                                                      that




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            a

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         or




                                                                                                                                                                                                                                                                                                                                                                                                         2
                                                                                                                                                                                                                                                                                                                                                                                                                           relays                                                         input                                                                                                                                        applied                                                voltage
                                                                                    value                                                 either




                                                                                                                          are
                                                                                                                                                                                                                                         so




                                                                    in
                                                                                                                                                                                                                                                                                                                                                                                      be




                                                                                                                                                                                                                      or
                        changes                                                                                                                                                zero                                                                  small                                   that                                                                                                                                               which




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a




                                                                                                                                                                                                                                                                                                                                              may
                                                                                                                                                                                                                                                                                                                they                                                                                     current                                                                                      measure                                                                      primary                                                 current




                                                                                                                                                                                                                                   be
                                                                                                                                                                                                                                                                                                                                                                              cur
                                                                                                                                 current                                       would                                                           considered




                                                                                   A
                                                                                                                                                                                                                                                                                                                a
                      neglected                                                                given                                                                                                                                                                                                                   direct                                                                                                                                                                                                                                                                               PEPSR C37901                                                                                                              1989r




                                                                                                                                                                                                                                                                not




                                                                                                                                                                                      but
                      rent                                        some                                                                                                                                      would




                                                                                                                                                                                                                                                                                                                                                                                          so




                                             in
                                                                                                                                                                                                                                                                                                                                                     be
                                                                                                     applications                                                                                                                                                                   necessarily                                                                                                      current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               cir
                                                                                                                                                                                                                                                                                                                                                                                                                                            clamp                        selfcommutated                                                                                                          converters                                                                    converter




                                                                                        in
                      considered                                                                     other                           applications                                                                                                           Std100                                                   2701966w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the
                                                                                                                                                                                                                                                                                                                                                                                                         cuit                                                                                                                                that limits




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a
                                                                                                                                                                                                                                                                                                                                                                                                                                  elements                                                    clamp                                                                                                                                   current                                  through                                                            semi




                                                 The
                                                                                                                    certain




                                                                                                    of



                                                                             use
                                                                                                                                                                                                                                        before                                current                                                                often




                                                                                                                                                                                                                                                                                                                                     is




                          3
                                                                                                                                                             adjectives
                                                                                                                                                                                                                                                                                                                                                                                                         conductor                                               device                                                                                                                                                                IASPC                                                      9361987w




                                                                                          as
                                                                                                         in
                      convenient                                                                                          convection                                                    current                                                anode current                                                                 electrode
                                                                                                                                                                                                                                                                                                                                                                                                     current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                A
                                                                                                                                                                                                                                                                                                                                                                                                                                            comparator                                                            metering                                                                                  device                                                             which                                                              ratio




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        by
                                                                                                                                                                                                                                              definition




                                                                                                                                                                                etc
                                                                                                                                                                                                                The
                      current                                     emission current




                                                                                                                                                                                                                                                                                                      of
                                                                                                                                                                                                                                                                                                                     conducting




                                                                                                                                                                                                                                                                                                                                                                                                                            two
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the




                                                                                                                                                                                                                                                                                                                                                                                                            of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       be
                                                                                                                                                                                                                                                                                                                                                                                                                                                currents                                                                                                                                                                               between




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       them




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            can
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       phase                                    angle




                                                                                                                                                                                                                                                                            the
                      current                                                                                                                                      such




                                                                                                                                                                                                                                                     and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      77r




                                                                                                                                                       in
                                                                                                                                                                                                                                                                                                                                                                               ad
                                                              usually                                       applies                                                                                   cases




                                                                                                                                                                                                                                                                                                                                                    of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Lt
                                                                                                                                                                                                                                                                                              meaning
                                                                                                                                                                                                                                                                                                                                                                                                        measured                                                                                                   Note




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           form                                        current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              common




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   com
                                                                                                                                                                                                                                                                                                                                                                                                                                                             precisely




                                                                                                                                                                                                                                                                                                    the




                                                                                                              be
                                                                  should                                                   defined                                                          connection                                                                with




                                                                                                                                                                          in
                     jectives




                                                                                                                                                                                                                                                                                                                                                                               ap
                                                                                                                                                                                                                                                                                                                 specific
                                                                                                                                                                                                                                                                                                                                                                                                                                                relies                                               balance




                                                                                                                                                                                                                                                                                                                                                                                                                                                                               on
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  on
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           cur
                                                                                                                                                                                                                                                                                                                                                                                                        parator                                                                                                                                                                ampere turns produced




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  by
                      plications                                                                                                                                                                                                                                                                                 2701966w




                                                                                                                                                                                                                                                            S
                                                                                                                                                                                                                                                                            td100




                                                                                                                                                                                                                                                                                                                                                                                                                                                     two
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  or
                                                                                                                                                                                                                                                                                                                                                                                                        rents                                                                      more




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   on
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      one




                                                                                                                                                                                                                                                                                                                                                                                                                                       in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   windings                                                                                                                  more                              magnetic                                                     cores




                                           Sum
                                                                                         the




                                                                    of
                                                                                                                                                                                       and
                                                                                                                                                                                                            conductance                                                                       currents




                      4
                                                                                                            polarization
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              C1211988




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ELM
                                                                                                                                                                                                                                                                                                                 4021974w




                                                                                                                                                                                                                                                                                             PE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     for
                   current                                                                                                                                                                                                                                                                                                                                                                           current                                compensator                                                                  excitation                                                                   systems                                                                         synchronous                                                                                                                                                                                                                                                                                                             TRIGGER                                               PULSE




                                                                                                                                                                                                                                               the
                                                                                                                                                                                                                                                                                                                                                                                the



                                                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                        ratio                                                                                                              current




                                                                                                                                                                                                                                   of




                                                                                                                                          1
                                                                                                                                                             The
                                                       amplification                                                                                                                                                                                                  output




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   the
                                                                                                                                                                                                                                                                                                                                                                                                        machines                                                                         element                                                                                         excitation                                                                                               that




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       to
                      cathode                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           system                                                                    acts




                                                                                                               due
                                                                                                                                     to
                                                                  current                                                                    photoelectric                                                                              emission                                                          constant                                   elec




                                                                                                                                                                                                                                                                                              at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       for
                      trode                                                                                                                                                                                                                                                                                                                                                                             compensate                                                                            synchronous                                                                          machine                                                       load                          current                                          effects




                                                                                                                                                 1
                                                                                                            Notes




                                                                                                                                                                   The
                                                   voltages                                                                                                                                                                                                                 current




                                                                                                                                                                                                                                                                                                                       and
                                                                                                                                                                                                   term output                                                                                                                                photo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           reactive




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   are




                                                                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                                        Notes




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ac
                                                                                                                                                                                                                                                                                                                                                                                                                                                           Examples




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                current compensator




                                                                                                                                                                                                                                                                                              the
                      cathode                                     current




                                                                                                              as
                                                                                                                                                                                                                             not
                                                                                                                          here used does                                                                                                      include                                                       dark current
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  it




                                                                                                                                                                                                                                                                                                                                                                                                        tive                                                                                                                                                              reactive




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A
                                                                                                                                                                                                                                                                                                                                                                                                                                 current                          compensator                                                                                                                                                    current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       is
                                This                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           compensator




                                                                                                                                                                          be
                                                              characteristic                                                                                                                 measured                                                                       levels




                      2
                                                                                                                                                                                                                                                                                                                of




                                                                                                                                          is
                                                                                                                                                       to
                                                                                                                                                                                                                                                                 at
                                                                                                                                                                                                                                                                                                                             operation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the




                                                                                                                                                                                                                                                                                                                                                                                                        a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         that                      acts




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                                                                                                                                     compensator                                                                                                                                        modify                                                                   regulated




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        voltage




                                                                         not
                      that             will                                                cause saturation




                                                                                                                                                                                                    See
                                                                                                                                                                                                                                   also phototube
                                                                                                                                                                                                                                                                                                                                                                                                        accordance                                                with reactive                                                                        current                                                                   active




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            An
                                                                                                                                                                                                                                                                                                                      3981972r                                                                                                                                                                                                                                                                                                                                            current                                   compen
                                                                                                                                                                     EDNPS                                                                       1611971w
                                                                                                                                                                                                                                                                                                                                                                                                        sator                                                                                                                          that




                                                                                                                                                                                                                                                                                                                                                                                                                                       is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the




                                                                                                                                                                                                                                                                                                                                                                                                                                                a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  acts                                                                                                                                                                            volt




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                to
                                                                                                                                                                                                                                                                                                                                                                                                                                                           compensator                                                                                                                                      modify                                                               regulated




                                                                                                                                                                                                                                                                                                                                                                        cur




                                                                                                                                                                         The
                                                                                                                                                                                                   ratio                                             differential




                                                                                                                                                                                                                                         of
                                      magnetic




                       2
                                                                                                      amplifier                                                                                                                                                                                                      output
                                                                                                                                                                                                                                                                                                                                                                                                                                            accordance                                                with




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           2




                                                                                                                                                                                                                                                                                                                                                                                                                                 in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             active                                  current




                                                                                                                                                                                                                                                                                                                                                                                                               age
                     rent                               differential                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Historically terms




                                           to
                                                                                                                                control current                                                                                                                                                                  1071964w




                                                                                                                                                                                                                                                                            MAG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       =


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i                                                                        control                                                      with
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   a




                                                                                                                                                                                                                                                                                                                                                                                                        such                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                element
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            and




                                                                                                                                                                                                                                                                                                                                                                                                                                      as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                =
                                                                                                                                                                                                                                                                                                                                                                                                                                                equalizing reactor                                                                                                            cross current                                                                                                                                                       have                                                                                                                                                                                                                            with                                          control                                                                                                      current                                                                                                                                     trigger delay




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               all
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ele




                                       The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          current                                                 control




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              compensator                                                                                                                                                                                                                                                       element




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        in




                                                                                                              the
                                                                                                                                                                                                                                                                                  the
                                                              ratio




                                                                                               of
                                                                                                                                                                                                                                                                 to
                                                                                                                                signal                                                                          current                                                                           current




                       3
                                                                                                                                                             output                                                                                                                                                                 applied
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         load
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               at




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          resistive load                                                                                                                     angle                                                                                      specified




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a




                                                                                                                                                                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     the
                                                                                                                                                                                                                                                                                                                                                                                                        been used                                                  describe                                                                            function                                                                                                                                                                                                                                                                           ments                   continuously                                                           gated




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       reactive




                                 the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      compensator




                       to
                                                                                               See
                                                                                                                                                                                                                                                                                                                           ED
                                                                                                                                                                                                                                                                                                                                                                      45
                                                       input                                                        also amplifier
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       =




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               retard
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             angle
                                                                                                                                                                                                                                                                                                                                                                                                       These




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             are
                                                                                                                                                                                                                                                                                                                                                                                                                                            terms                                                                                                                                                    Reactive




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 are




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              deprecated                                                                                                                                                      compensators
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      controller                                                                                             current delay angle




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a
                                                       anode                                                                    electrode




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of




                                                                                                      See
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         a1=




                   current                                                                                                                                                            current                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             NOTE                                                          case                                              single                    phase
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       =
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     machine




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            The
                                                                                                                                                                                                                                                                                                                                                                                                       generally applied                                                                       with synchronous                                                                                                                                                                voltage                                                                                                                                                                                                                                                                                                                                                                                                                                                                          between
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            regula                                                                                                                                                                          with                                          line                    voltage                                                                    latter                                                                          angle




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         io




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  phase
                   current                             attenuation                                                               Either




                                                                                                                                                                     a
                                                                                                                                                                                                                                                     in
                                                                                                                                                                                     decrease                                                                         signal                               current




                                                                                                                                                                                                                                                                                                                                                               mag
                                                                                                                                                                                                                                                                                                                                                                                                        tors                                    obtain                             reactive




                                                                                                                                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             be
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              convenient                                                     reference                                            voltage




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           current                                                                                                                                                                                                                                                                                                                 used




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        as




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               may
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            sharing                                              among                                 synchronous
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                controller
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         a




                                                                         transmission from




                                                                                                                                                                                                                                                                                                                                        the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              of




                                                                                                                                                                                             one
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          In




                                                             in
                     nitude                                                                                                                                                                                           point                                            another                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                NOTE                                                       case                                  single                  phase




                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a




                                                                                                                                                                                                                                                                                                                       or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      measure




                                                                                                                                                                                                                                                                                                                                                                      pro
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                                                                                                                       machines




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              in
                                                                                                                                                                                                                                                                                                                                                                                                                                                           operating                                                                                                                                                 function




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           parallel                                                They                                                                                                                 following                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        with                                load                                        factor
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           identical                                                                                           power                                            angle




                                                                                                                                                                                                                      the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             41




                                                                                               or
                     cess




                                                                                                               of
                                                                                                                                                                                                                                                                                                            of
                                                                                                                                                                                                                                                                                                                             the




                                                                                                                                a
                                           thereof                                                                                    transducer                                                                                              scalar                        ratio                                                             signal




                                                                                                                                                                                                                                                                                                                                                                                                             two
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    all
                                                                                                                                                                                                                                                                                                                                                                                                                                 ways




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    =
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  with                                            control




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ele




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          current                                                     control                       element




                                                                                                                    the




                                                                                               to
                     input current                                                                                                   signal                          output                                                  current                                    Note                                                 incorrect




                                                                                                                                                                                                                                                                                                                By
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ments                   continuously                                                                 gated                                                                                        specified




                                                                                   of
                                                                                                the
                     extension                                                                                        term                                                                                              this                     ratio                                              sometimes                                                                                                          Reactive




                                                                                                                                                                                                                                                                                    is
                                                                                                                                                                                                                                                                                                                                                                            ex
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the
                                                                                                                                                 decibel                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   more




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           is




                                                                                                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        droop                                            compensation                                                                                                                                                                           common                                                                                                                    load




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  It




                                                                  in
                                                                                                                                                                                                                                        its
                     pressed                                                       decibels                                                                                                                                                          common                                                                                                                                                            mathod                                                      creates




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ter
                                                                                                                                                 multiplying                                                                                                                                               logarithm                                                                                                                                                                                                                             droop                                                      synchronous                                                                machine




                                                                                                                                     by
                                                                                                                                                                                                                                                                                                                                                                                    by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   current delay angle




                                      It


                          20
                                                                                    be
                                                                                                                                                                                                                                                                                                                      also                                                                                                                                                                                                                                                                           reactive




                                                                                                                                                                                                                                                                                                                                                                  dec
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     to




                                                                                                                                                                                                                                                                                                     See




                                                                                                                                                                                                                                   in
                                                                                                 correctly                                             expressed                                                                              decilogs                                                                                                                                                                 minal voltage                                                          proportional                                                                                                                                              current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        and




                                                        may
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  equiv




                                                                                                                                                                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              be
                     ibel attenuation                                                                                                                                                                                                                                                                                                                                                                                  alent                                     that                    which                                   would                                                                                                                                                        insertion




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  of
                                                                                                                                                                                                                                                                                                                 1511965w




                                                                                                                                                                                                                                                                                             SP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                produced




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  between




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the




                                                                                                                                                                                                                                                                                                                                                                                                                       a
                   current                                                                                                                                                                                                                                                                                                                                                                                                        reactor                                                                                                        synchronous                                                                          machine                                         terminals




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           and




                                                                                                                                                                               See
                                                       average                                              discharge                                                                                                                                           discharge                                            current                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                data
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  is




                                                                                                                                                                                                      average                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             instance                                                                                                     instance                           whose                                private
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               The




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       current                                                                                                    package
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              See
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   uously gated                               control elements                                                                                                                                                                            corresponding
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          al




                                                                                                                                                                                                                                                                                                                                                                                                                           the
                                                                                                                                                                                                                                                                                                                                                                                                                                            paralleling                                        point




                                                                                                                                                                                                                               the
                   current                             balance                                          ratio                                                ratio




                                                                                                                                                                                                     of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            12751994




                                                                                                                                           The
                                                                                                                                                                                                                                               metallic circuit current                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              accessible
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CBA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   figure                                                                                                                                                                                                                                                                                                                                currently
                                                                                                                                                                                                                                                                                                                                                                                                                     Reactive                                     differential                                                                                                                                                                   used where




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      is




                                                                                                                                                                                                                                                                                                                                                                                                            b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           compensation                                                                                                                                                             droop




                                                                                                                                                                   as
                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                    the




                                                                                                                                                                                     a




                      or
                                noise metallic                                                                                                                                                     result                                                                         action




                                                                                                                                                                                                                                              of
                                                                                                                                                                                                                                                                                                                      of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     the




                                                                                                                                                                                                                                                                                                                                                                      lon
                                               arising
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      4281981w                                                                         current                            limit                                                             maximum                                                                                                    battery charger
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          The




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     IAIPC                                                                                                                                                                                                                                                                                                    output
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         machine




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       It




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     not
                                                                  circuit                                                                                                                                                                                                                                                                                                                                              synchronous                                                                                                                 voltage                                                                             wanted                                                                   obtained




                                                                                                                                                                                                                       an
                     gitudinal                                                                                  induction from                                                                                                                                                                                   unbalances                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        stated
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 as




                                                                                                                                                                                                                                                                                                    on
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a




                                                                                                                                                                                                                                          exposure                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       delivered                                                                 discharged                                            battery                                       load                       usually
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          dan




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   no




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       term used where                                                                                        there




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                current              density                                               generic




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the




                                                                                                                                                                                                                                                                                                                                                                                                                                            a
                                                                                                                                                                                                                                                                                                                                                                                                                                                series                       differential




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        connection




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of




                                                                                                                                                                                                                                                                                                                                                                                                                       by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      various




                                                                  the
                                                                                                                                                                         the
                     outside                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    synchro




                                                                                                                                                  to
                                                                                        exposure                                                                                                                                                                              circuit                                 current




                                                                                                                                                                                                                                                                                                                                                                                      or
                                                                                                                                                                                                   longitudinal                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          with nominal input voltage
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              current                                                                                                                      percentage                                                    output                          rating


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           refer either                                                                  conduction                                                                                                            density




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ambiguity




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ger
                                                                                                                                                                                                                                                                                                                                                                                                                     nous                                                                      current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    and
                                                                                                                                                                                                                                                                                                                                                                                                                                                 machine                                                                                                transformer secondaries                                                                                                                                                                   reac




                                                                                                                                                                                                           the




                                                                                                                                                                                       at
                                                                                                                                                                                                                                                                                                                                                          It
                                                                                                                                                                                                                                                                                                                                                                                     is




                                                                                                                                in
                     noise longitudinal                                                                                                   sigma                                                                                                                                               terminals                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           6021996
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     the




                                                                                                                                                                                                                                        exposure
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  both                                                                                                                                     supplied                                                                      charger                                                                                                     IAPSE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                to


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           to



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    or
                                                                                                                                                                                                                                                                                                                                                                                                                     tive                                                                                                                                                                                                                                                                                                                                                                            displacement                                                                                     density




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       for
                                                                                                                                                                                                                                                                                                                                                                                                                                                compensators                                                                                                            difference                                                     current




                                                                                                                                                                                                                                                                                                    the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     syn




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    any




                                                                              in
                                                                                                                                                                                                                                                                                        or
                     expressed                                                           microamperes




                                                                                                                                                                                per
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a




                                                                                                                                                                                                    milliampere                                                                                                  equivalent                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           control function                                                                   that                                                          current                     from exceeding
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              prevents
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           2




                                                                                                                                                                                                                                                                                                                                                                                                                     chronous                                      machine                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Std100                                                           2701966w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the
                                      also                                                                                                                                                                                                                                                                                                                                                                                                                                                                               from                                                      common                                                    series                             current                                     creates




                       See
                                                                        inductive                                                coordination                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Current limit                                         values
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            are




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               its




                                                                                                                                                                                                                                                                                        EECPE




                                                                                                                                                                                                                                                                                                                                                          119
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             prescribed                                            limits                           Note                                                                                                                                    usually
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  di




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              magnitude




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     vector point function describing




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the




                                                                                                                                                                                                                                                                                                                                                                                                                     a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   in
                                                                                                                                                                                                                                                                                                                                                                                                                                  compensating                                                            voltage                                                                                     input                                                                     particular




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     syn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      If
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   the




                   current                                                                                                                             balance                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  rated                                       value                                                current limit




                                                                                                                                                                                                                                                                                                                                                          com
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of




                                             balance                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  load
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                as




                                                                                                                                          A
                                                                                                        relay                                                                                               relay                                    that                     operates                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  unit                                               expressed                                                        percent
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            is




                                                                                                                                                                                                                                                                                                                               by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      flow                                              unit                        area
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           The




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   rection                                                                                                                                                                                                              preferred
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    per




                                                                                                                                                                                                                                                                                                                                                                                                                     chronous                                      machine                                                                                                                                                                                                                                                                                                                                          charge




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           voltage                                            regulator which                                                                                    acts                                     modify                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            instead




                                                                                                                                                                    two




                                                            the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      limit                         value                                increase




                                                                                                                                                  of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           somewhat
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              to




                     paring                                                        magnitudes                                                                                                      current                                     inputs                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 12271990r                                                                            circuit                         permits




                                                                                                                                                                                                                                                                                                                                                                                                                           the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Am2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             per




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            machine                                                      excitation                                                               reduce                                                                                                                           amperes                                    square meter                                                                                                                 TDPE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                                                                                                                                                            synchronous                                                                                                                                                                                                                                                 minimum
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              it




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                either
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               desirable                                                                                                           curve
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a




                                                                                                SWGPEPSR                                                                                            C371001992                                                                                      C3790 1978s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              being                         single value                                                                                                                     provide
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      combination




                                                                                                                                                                                                                                                                                                                                                                                                                                                           its
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a




                                                                                                                                                                                                                                                                                                                                                                                                                     zero                                          differential                                                              reactive                                                                                                                                                                                                                                                 derived
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    by




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 current                                                                                                                                                                         current                                            voltage                                               voltage                                   produced
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       variable
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           limit                       value                                            current                                           function
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                some
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   a




                   current                                                                                            device




                                                                                                                                                                                                                                                                                                                      to
                                             balancing                                                                                                       thyristor                                                                        Device                                         used                                  achieve                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        element                                      used                                           create                                  this
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   of      currents                     Note                                                                                                                                                                                                                                   voltage
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  The




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          two



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           such                                                                                                               limit             values                                                             more conditions
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                to



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   or




                                                                                         division                                                            current                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        speed                                                     give




                                                                                                                                            of
                                                                                                                                                                                                                                                                                                                                                                                                       4
                     satisfactory                                                                                                                                                                                       among                                          parallel                                      connected                                                                                       Line drop
                                                                                                                                                                                                                                                                                                                                                                                                                               compensators                                                                                                                 modify                                          synchronous                                                                machine                                                                                                                                                                                                                                                                                                                  filter




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ter
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              referred
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    typical
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   in


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 pilot       system                                        popularly
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       69
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          60




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                IAAPPIAC




                                                                                                                                                       for
                     semiconductor                                                                    devices                                                                                                                                                                                                                                                                                          minal                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 operation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  for
                                                                                                                                                                           example                                                            reactor                                        resistor




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         im
                                                                                                                                                                                                                                                                                                                                                                                                                                        voltage                                               regulator action
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                and




                                                                                                                                                                                                                                                                                                                                    imped




                                                                                                                                                                                                                                                                                                                                                                                                                                                                              by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           compensate                                                                                                                                                                                         filter                       that
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   example                                                                                                            supplied                                       threephase currents
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            control




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     A




                     ance                                                                                                                                                                                                                                                                                                                                                                              pedance                                   drop from                                                                             machine                                                  terminals                                                                             fixed                                                                                                                                                                                                                                                                                                                                                                                                                            current                        limit                          acceleration                                                    electric                             drive                                   system




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                           IAIPC 4281981w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    point
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   an




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   produces                                   output                        voltage                                         proportional                                                                                                              symmetrical
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       that                              motor armature
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         is




                                                                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    so




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               in




                                                                                                                                                                                                                                                                                                                                                                                                                       external                                   circuit                                   Action                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           which acceleration                                                                                                governed




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      insertion




                                                                                                                                                                   A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      =




                   current                                                                                            reactor                                                           reactor                                               used




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a




                                                                                                                                                                                                                                                                              in
                                             balancing                                                                                                                                                                                                                                            semiconductor                                                                                                                                                                                                                                                           accomplished




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        content                                   these currents
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                For




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              example
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             VF




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   component                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      value
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           See




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            does                                                     exceed                                                                                     maximum




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   not
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         an




                     rectifiers                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            current                                                                                                                              adjustable




                                                                        to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the
                                                                                        achieve                                                                                                                         division                                                                                                                                                                       voltage                              equivalent                                                                                       impedance




                                                                                                                                                                                                                                                                             of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             the




                                                                                                                                          satisfactory                                                                                                                                        current                                                                                                                                                                                                                                                                                                            drop within                                                                              regulator
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      are




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   and




                                                                                                                                                                                                                                                                                                                                        among                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 where
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              A0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          sym




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       K2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   A2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                K0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      A2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    IA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    IA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           also                       electric                                    drive




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                IAICTLIAC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          60




                                                        connected




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             The
                     parallel                                                                                              sernicondutor                                                                          diodes                                                                                                                                                                               input circuit                                                                           voltage                                                                                                                                       resistance                                                                                           reac
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      are




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the




                                                                                                                                                                                                                                                                      See
                                                                                                                                                                                                                                                                                             also reactor                                                                                                                                                                                                                                                   drops
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   metrical                  components                                                                                                 phase                                  current
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  control




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       A




                                                                                                                                                                                                                                                                                                                                                                                                       tance                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           current limit                                                 control                                      electric                               drive                                  system




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      are




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of
                                                                                                                                                                                                                                                                                                                                                                                                                                      portions                                                                             impedance                                                                                         obtained




                                                                                                                                                                                                                                                                                                                                                                 57
                                                                                                                                                                                                                                                                                                    PETR                                                                                                                                                                                                                                                                                                                                                                              respectively                                                                                                                 factors                                                                                                                            PEPSR                                                               C3795 1973s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   weighting
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      so




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          both




                                                                                                                                                                                                                                                                                                                                                                                                                      an
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                or




                                                                                                                                                                                                                                                                                                                                                                                                                                      active                                                                                                                                                reactive                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           which                       acceleration                                                                       retardation                                                                                                          governed




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  compensator




                                                                                                                                                                                                                                                                                                                                                                                                       by
                   current                                                                                            transformer                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                compensator




                                                                                                                                                                                                                                                                                                                                                                      and




                                                                                                                                                                                                          See
                                                   balancing                                                                                                                                                                                  sharing                                    transformer                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     faults
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                detect
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       by




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 current              differential relay                                                                               relay designed
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  does
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             not
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ex




                     current                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   PEEDPG                                                                  42111986r                                                                                                                                                                                                                                                                                                                                                                                                                               that                             armature                                             current                             during                          speed changes
                                                        balancing                                                         transformer
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  difference
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   measuring                                            current                     magnitude                                                                                  phase angle
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       See




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ceed                                                                                                      value                                           also             electric                              drive
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      a




                                                                                                                                                                                                                                                                                                                                                                                                                                            conduction                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     predetermined




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            See
                                                                                                                                                                                                                                                                                                                                                                                                     current                                                                                                                               conduction                                                          current




                                                                                                                a
                   current                       carrier                                                                   semiconductor                                                                                                  mobile conduction                                                                                         elec                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      transmission line




                                                                                                    In
                                                                                                                                                                                                                                   a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   between                                              terminals
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             relay
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    119




                     tron                               hole
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   EECPE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the




                                           or
                                                                                                                                                                                                                                                                                                                3071969w                                                                             current                       crest factor                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           C371131999




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ratio




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of
                                                                                                                                                                                                                                                 AESSS                                                                                                                                                                                                                                                                                                                                                peak value                                                                       lamp current                                                                                                                                                                                                                                                  PEPSR                                                                                                                                                                                                                                                                                                                                                                                                        industrial
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         coordination
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       current                             limiter                                       protection




                                                                                                                                                                                                                                                                                                                                                                                                                     the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   of




                                                                                                                                                                                                                                                                                                                                                                                                        to




                                                                                                               See
                   current carrying                                                                                                  energized                                                                                                                                                                                                                                                                                        root mean square value                                                                                                                                     lamp current                                                                                                                                                                                                                                                                                                 electrochemical
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 The




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 current               efficiency                                     specified                                                                                                                                                             process                                                                                                                                                                                                                                                                                                                                                func
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       device                     intended
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    commercial                                                       power systems
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        out




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   97




                   current                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      that                          effective                                                                                                                                                     that
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              is




                                                                                                                                                              The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the




                                                                                                                                                                                                                                                                                                                             a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             in




                                                                                                            capacity                                                                                                                                        current                                   that                         contact                                                                                                                                                                                                                                                                                                                                 EECLB                                                                                                                                                                      current                                                                                                                                           carrying
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of




                                           carrying                                                                                                                                     maximum                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    proportion                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      that
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  fault               currents
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                on




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               tion                                                                                                                                           high magnitude
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          may




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    only




                     is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      law




                                                                                                                                                                                                     for
                               able                                                                                                                                                                                                                                                                                                                                                                  current                       cutoff                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         also electro




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     An




                                                       to
                                                                                                                                                                                                                                   a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        See




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            in




                                                                                                                                                                                      or
                                                                    carry continuously                                                                                                                                                                                                                                                                                                                                                                                                                            supplies                                                                            overload                                                                                                                                                                                                          accordance                                      with Faradays




                                                                                                                                                                                                                                                                                                                                   of
                                                                                                                                                                                                                                              specified                                                                                         time                                                                                                              power                                                                                                                                                                                                                                                         mech
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     not




                                                                                                                                                                                                                                                                                              period                                                                                                                                                                                                                                                                                                                                                            protective
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   process                                                                                                                                                                                                                                                                                                                                                                                                                                                                     lesser                     overcurrents                                           regardless
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               on




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    successfully                                                     open
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Case 6:19-cv-00236-ADA Document 67-3 Filed 03/13/20 Page 5 of 6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          119




                      See
                                      also contactor                                                                                                                                                                                                                                                                                                                                                                                                                                     into                      certain
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        to




                                                                                                                                                                                                                                                                                                                             60
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           re




                                                                                                                                                                                                                                                                                                                                                                                                       anism designed                                                                                                                                                   regulated
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a




                                                                                                                                                                                                                                                                IAIAC                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     EECPE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     be




                                                                                                                                                                                                                                                                                                                                                                 84
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      power                                    supplies                                                                                             chemistry                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   used                              series                         with
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               time Such                                                          device                            should
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  always




                                                                                                                                                                                                                                                                                                                                                                                                                                      the
                                                                                                                                                                                                                                                                                                                                                                                                       duce
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the




                                                                                                                                                                                                                                                                                                                                                                                                                                                 load                    current                                                                                                                                                                          load                         resistance
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    See




                   current                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 automatically
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        set




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  is




                                                                                                                                                                                                                                                                                                                     to




                                                                                                                                          A
                                                                                                                                                                                                                                                                                                                                   be
                                           carrying                                                                                                    conducting                                                                                                     intended                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        extent                                          extensional                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 overloads
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          to




                                                                                                                                                                                                                                                                                                                                                                con
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               or




                                                                                                            part                                                                                                                        part                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     current                                                                                                                                                                                                                                                                                                                                       fuse                       contactor                                                   circuit                            breaker                                protect                           against
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 resistance                                                      characteristic                                                                     reduces




                                                                        an



                                                       in
                                                                                        electric                                 circuit




                                                                                                                                                                                                                                                                                                                                                         Non
                     nected                                                                                                                                                                         source                                                                                                                                                                                             reduced This negative
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      are




                                                                                                                                                                                                                                                     of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        over




                                                                                                                                                                          to
                                                                                                                                                                                            a
                                                                                                                                                                                                                                                                                                                Note                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    circuits                              Current                           limiters
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        two




                                                                                                                                                                                                                                                                      voltage                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       lowlevel                                             short                                                                                                                                                         typically
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ter




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 current               generator                                      signal transmission                                                                                                           system
                                                                                                                                                                                                                                                                                                                                                                                                       load




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                                                                                                                                                 dissipation




                                                                                                                                                                                                                       not
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  negligible                                                                                                                                                                                                                          sensi




                                                                                                                                                 are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        and




                     current                                                                                                                                       those                                                                      intended                                                                                                                                                                                                                                                                                                                    proportions                                                                                          protects




                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                                   so
                                                                                                                                                                                                                                                                                                                                                                con




                                                                                                                                                                                                                                                                                                                 be
                                                       carrying                                               parts                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      circuit                                                                                         circuit                   breakers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    terminal                                                      current                                                                                                                                      added                                 moldedcase                                                                                   breakers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    minal              circuit                      element                              with                                                                                                                                                         substantially                                                                                                                                                                                                                                                       power
                     nected                                                                                                                                                                                                                                                                                                                                                                            tive                loads                                                                                                                                                                                                                                          APANT                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      circuit                                                                                                                                      2421986r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   35




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              instantaneous
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               its




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     IAPSP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            between                                                                 terminals                                                      Note                                                                                                                                                                                             protectors
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            voltage
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    independent
                     SWGNESCTDPE                                                                                                                                                                                                                                                                                                                                                                     current                          cycle                       loop substation                                                                                                                                                                                                     combination                                                                                                                                                                                                                                                                                                                                                                                     also                                                                                                                                                                                           automatic                              current
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    The




                                                                                                                                                       C21997 5161995 C371001992
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              See
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                See




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              internal
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              has




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               grounding                                                                                                                                                                                            ideal            current                  generator                                                               zero                                                                   admittance                                                                                                                                current                             limiting                                        automatic                                                                                                                                              limiting




                                                                                                                                                                                                                                                                                                                                                                                                       of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the




                                                                                                                                                                                                                                                                                                                                                                                                                     conductors                                                                   connectors                                                                   that                         carries



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the




                                                                                                                                                            C37401993 C3730 1971s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                current
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1611971w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ED




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    network analysis                                                  signal                                                                                                                                                                                                                                                                                                                                               characteristic                                                      curve                                                     current limiting
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       current limiting
                   current                   circuit                                                                                                                                                                                                                                                                                                                                                   circuit                              under                  test
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the




                                                                                                                ac
                                                                                                                                                                                                                        circuit                                                                                                                                                                                                                                                                                                                                                                                                                                                                   8371989r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        maximum
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SUBPE




                                                                                           1
                                                                                                                                 high voltage                                                                                                                         breakers                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              between
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              relationship
                                                                                                                                                                                                                                                                                                                           That part                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                method                                                         which                                                                       fuse                             curve                              showing
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 current                                                  method                                                       synthetic                                           test
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      injection




                                the
                                                                                                            test                 circuit




                     of
                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                        the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the




                                                   synthetic                                                                                                             from which                                                                                                                                                                                                                  current                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    correlated                                  root




                                                                                                                                                                                                                                                                                                                                              of
                                                                                                                                                                                                                                                                              major                              part                                                                                                                                                                                                                                                                                          interval                                                               electrical                                                                                                                                                                                                                                                                                                                                                                                                                                                          current                                                                                             fuse                                                                                                           mean
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         an
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          in




                                                                                                                                                                                                                                                                                                                                                                                                                                      delay                       angle                               thyristor                                                                                                                                                                                                                                                                                                                                                                                                                                test                  circuit                                              breaker                                             before                                                                                                              passed
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        by




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            circuit                                                                                                                                                                                                                                                                                                            peak
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    voltage                                                            applied




                                                                                                                                                         is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the




                                                       frequency                                                    current                                                obtained                                                                                                                                                                                                                                                                                                           which                                                                                                                  instant                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                available                                                current                                                                           under                       specified                                 voltage
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of




                     power
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 is




                                                                                                                                                                                                                                                                                                                                                                                                       gular measure                                                                                                                                                    starting                                                                                                    conduction                                                                                                                                                        current                                                                                                                                                                                                                                                                                                                                                                                            magnitudes
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              by



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    power              frequency                                                                                zero                                                                                                                                                                                                                           square
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 let




                                                                                                                                                                                            C37081 1981r C370831999                                                                                                                                                                                                                                        relation                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           conditions
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  to




                                                                                                                                                                                                                                                                                                                                                                                                                                                in
                                                                                                                          SWGPE                                                                                                                                                                                                                                                                        delayed                                                                                                     operation                                                       that                        would occur                                                             with contin                                                                                                                                                                                                                                                                                                                                                                                                                                                        circuit                                                                                                                                                                                                 peak
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        C371001992                                                                C370831999                                                                                              C37081 1981r                                                                                                                                                            impedance                                                                                                 Synonyms
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SWGPE




L909100SV1OSC191
                   voice                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                nominal                                                                                                                                                                   1261                                                                                                                                                                                                                                      voltage                                  endurance
                                      processing                                                                                                                                                                                                                                                                                                                                                                      1260                                                                                                                                                                                                                                                                                voltage                                        classes                                 voltage                     class rated

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     VOLTAGE CLASSES
                   voice




                                                                                                                                                                                                                                                                                                                                                              the
                                                                                                                           Information                                                                                                                                                                     which                                                                  human




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     a




                                                                                                                                                                                                                                                                                              in
                                        processing                                                                                                                                                                      processing                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               VOLTAGE




                                                                                                                                                                                                                                                                                                                                                                                                                                                           of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         UNREGULATED




                                                                                                                                                                                                                                                                                                                                                                                                                                   4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     circuit                                                             greatest                                     root mean square                                                                                           effective                                                                                                                                        NOMINAL SYSTEM




                                                                            the
                      voice                                                                        data                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        SUPPLY




                                                    is
                                                                                                                                                                                                              also                                   office                             automation                                                                                                                            difference




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    two
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the




                                                                                                                                                                                  See
                                                                                                                                  input                                                                                                                                                                                                                                                                                                                                                                                                                                    between                                                                                                      conductors




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TWO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       potential                                                                                                                                                                                                                                                                                                                                                                                                                                                                  MAXIMUM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 any
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  THREE                                                                  FOUR
                                                                                                                                                                                                                                                                                                                                                                                                                              circuit                                    concerned                                                                                                                                                                                                                                                                                                                                                                                                                                                                       WIRE                                     VOLTAGE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3
                                                                                                                                                                                                                                                                                                                                                         61021987                                                                                                                                                                       Some




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           WIRE                                            WIRE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  sin
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           systems such                                                                                               phase                                      wire




                                                                                                                                                                                                                                                                                                                         C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         wire




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  may
                                                                                                                                                                                                                                                                                                                                                                                                                              glephase                                                                wire                                                                                   direct current                                                                                                           have various




                                                                                                                                                                                                                                                                the
                   void                                                                            ratio                                                                     volume                                                                                                 void




                                                                                                                                                                                                                                            of
                                    volume




                                                                                                                                             The
                                                                                                                                                                                                                                                                                                                        spaces                                             between
                                                                                                                                                                                                                                                                                                                                                                                                                              circuits                                                               various




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            voltages                                                                                                                                                                                                                                                                                                                                                                Phase Systems




                                                                                                                                             the
                                                                                                                                                                                                                                                                                                                                                   the
                      stones divided                                                                                                                                   total                               volume                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Single




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      127




                                                                                                                                                                                                                                                                                                                                                                                                                 in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      NESCNEC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  86
                                                                                                                                                                                                                                                            occupied                                                                                                      stones                                                                                                                                                                                                                                                                                                                                                                                                                                                               1201




                                                                                                                       by
                                                                                                                                                                                                                                                                                                                         by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         127254                                                                                                                                                                                                                      ERROR FEEDBACK




                      a
                               stone filled                                                               collecting                                                                                                                                                                                                                                                9801994                                              voltage                                                                                                                                                             increase




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            An




                                                                                                                                                                                     pit
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          in
                                                                                                                                                                                                                                                                                         SUBPE                                                                                                                                                                                                                                                                                                                                                                                 signal




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 amplification                                                                                                                                                                                                                                   voltage                                                                                                                                                 1120240




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           mag
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Lu
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      LOAD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                              nitude                                                                 transmission from                                                                                                                                                                                                                                                                                                                                                               Three                          Phase Systems




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   one




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      another




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                or
                   volatile                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 point




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 pro
                                                     electronic                                                                        data




                                                                                                                                                                                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                  processing                                                                            Pertaining




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              0
                                                                                                                                                                                                                                                                                                                                                                                 storage                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          208Y120                                            220Y127                                                                                                                                                                     CORRECTOR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            <
                                                                                                                                                                                                                                                                                                                                                                                                                              cess thereof                                                                                        also




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   See
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Std100                                            2701966w




                                                                                                                                                                                                                          be
                      device                                                      which                                                                                                                                                                                                                                                                                                                                                                                                                                                                               amplifier




                                                           in
                                                                                                                                data                                   cannot                                                                   retained                                            without                                              continuous                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1240                                                         240120                                             245127




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                scalar                  ratio




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      The
                                                                                                                                                                                                                                                                                                                                                                                                                                                transducer                                                                                                                                                                                                                 signal




                                                                                                                                                                                                                                                                                                                                                                                                                               2




                                                                                                                                                   for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             01>
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               output                                  voltage                                                                                                                                                                                                                                       508Y293




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ft




                                                                                                                                                                                                                                                an
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  480
                      power                              dissipation                                                                                                         example                                                                        acoustic                                              delay                                   line                         Note                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       480Y277




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Circuit                       used                                    sense                          output                         voltage                                      changes




                                                                                                                                                                                                                                                                                                                                                                                                                               to
                                                                                                                                                                                                                                                                                                                                                                                                                                           the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 600
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         635
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   signal                                    input voltage                                                             Warning                                                                                      incorrect                                          extension
                                                                 devices




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              By




                                                                                                                            or
                      Storage                                                                                                                systems employing nonvolatile media




                                                                                                                                                                                                                                                                                                                                                                                                   may
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            corrector




                                                                                                                                                                                                                                                                                                                                                                                                                                                the




                                                                                                                                                                                                                                                                                                                                                                                                                               of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   term decibel                                                                         this ratio                                                    sometimes




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 dec
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            voltage




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              expressed




                                                                                                                                                                                           the
                                                                                             retain                                   data




                                                                                                                                                                                                                                                      of




                                                                not
                                                                                                                                                                         in




                          or
                                                                                                                                                                                                                                                                                                                               or
                                                                                                                                                                                                                                                                                                                                               or
                                                                                                                                                                                                                  event                                               planned                                                                             accidental




                                      may
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         78




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              its
                                                                                                                                                                                                                                                                                                                                                                                                                             ibels
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       411




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      It


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         be
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           common                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 AESPE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         multiplying                                                                                                                         logarithm




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             may
                      power removal                                                                                                                                                                                                                         CMIL                                                           1621963w




                                                                                                                                                                                                                                                                                                                                                                                                         2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               If
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       between
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       The




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    in
                                                                                                                                                                                                                                                                                                                                                                                                                             correctly                                                         expressed                                                                                                             Note                                                                                                       andor                                                                                                                                                                                                                                                                                                                                                                                                                                                                characteristic                                                                                               relationship




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 out
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    decllogs                                                                                                                      input                                                                                                                                                                                                                                                                                                                                                                                    voltagecurrent




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        V
                   volatile                        flammable                                                                                                                                                      flammable                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2400                                                                                                                2540




                                                                                                                                                                                           A
                                                                                                                                                                                                                                                                                                                                                                                  a
                                                                                                                                       liquid                                                                                                                                       liquid                                      having                                                  flash
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   static
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   var




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     consist                                                                       than




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      one
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      such




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           mul
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          more                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              compensator
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SVC




                                                                                                                                                                                                                                                                                                                                                                                                                                    put
                                                                                                                                                                                                                                                                                                                                                                                                                                                power                                                                                                                                                                                         component                                                                                                                                                                                                                           4160                                                        4160Y2400                                           4400Y2540                                                                                                   steadystate current




                                                                                                                                                                                                                                                                                                                                                                                                               its
                                                                                                                                                                                                                         whose




                                                                                                                                                                                                                                                                                                                                                     is




                                                                                                                                                                                                             or
                      point below                                                                  38°C 100°F                                                                                                                                                         temperature                                                                                         above


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              its




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             then                                                                                                                                                                                                                                                                                                                                                                                                 5080                                                                                                                                                                                                                                                             connection
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          at




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  or
                                                                                                                                                                                                                                                                                                                                                                                                                             tifrequency                                                                    signal                                              noise                                                                                         particular




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          components                                                                                                                                          4800                                                                                                                                                                                                                                                   voltage                                                                point




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      142
                      flash                   point                                                                                                                                                                                                                                                   NESCNEC                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     7260




                                                                                                                                                                                                                                                                                                                                                                                                  86
                                                                                                                                                                                                                                                                                                                                                                                                                             used                                                                                                                                                                                                                                                                                                                                                                                                                                             6900                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         10312000




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     be
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 their




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         See
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           weighting must                                                                                              specified                                                                          also trans                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           PESUB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            8320Y4800                                             8800Y5080
                   volatile                                                                                                                                                                                                                               which                                                                                                                                                              ducer




                                                                                                                                                                        of




                                                                                                               A
                                                                                                                                                                                                                                                in
                                                  storage                                                                   type                                                    storage                                                                                                           information                                                                 cannot
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   con




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Std100                                            2701966w                                                                                                                                                                                                       12000Y6930                                            12700Y7330                                                                                voltage                             deviation                                                                             selfcommutated                                                                                              converters
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        7




                       be
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 The
                                retained                                                     without                                                 continuous                                                                                                                                                                                                                                                                                                                                                                                                                                          ratio                                       differential                                                                                                   volt                                                                                                                                                                                                                         13200Y7620




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               dif




                                                                                                                                                                                                                                                                                                                                                                                                                              3
                                                                                                                                                                                                                                                                                  application                                                                       Contrast                                                                magnetic                                                                   amplifier                                                                                                                                                                                                                                                                                                                                                                                                            12470Y7200                                                                                                                                                                                                                                                                                                                                                                                instantaneous
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ac
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                The




                                                                                                                                                                                                                                          power                                                                                                                                                                                                                                                                                                                                                                                                                                                                           output                                                                                                                                                                                                                                                                                                                                                             verters                                 having                                                    output                                           transient
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       differential                                                                                                                                                                                                                                                                                                                  anuJ                                                                                                                                   13200Y7620                                           13970Y8070




                                                                                                                                                                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      MAG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         cor




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1071964w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the




                      nonvolatile storage                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            actual
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        control voltage                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        instantaneous




                                                                                                                                                                                                                                                                                                                                                                                                                                    age
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           and




                                                                                                                                                                                                                                                                                                                                610101994w




                                                                                                                                                                                                                                                                                                          C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ference                                 between                                                                                                                                                                                 voltage




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 <
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              13800                                                        13800Y7970                                            14520Y8380
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              value                                                                                                                         undisturbed
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       wave form




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        and




                                                                                                                                                                                                                                                                                                                                                                                                         the




                                             A
                   volcas                                                                                                                                                     device                                                 that                       switches                                                 loss                                                                                            voltage                                                                                                                                                                               relay                                                                                                                                                                                                                                                                                                                       20780Y12000                                           22000Y12700                                                                                 responding                                                                                                                              previously




                                                                                                                                                                                                                                                                                                                                                                                   of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     power




                                                                                                                                                                                                                                                                                                                                                              out
                                                           voice operated                                                                                                                                                                                                                                                                                                                                                                                                                         power directional                                                                                                                                                                                           system device




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        C7 Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        <

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  >
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       or




                                                                                                                                                                                                                                                                                                                                                                                                                             function                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      22860Y13200                                           24200Y13970                                                                                 Note




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 numbers                                                                                     that                                                                                                   causes                                                                                                                                                                                                                                                                                                                                                                                                                     Voltage deviation                                                                                     amplitude                                                     expressed                                                                     percent




                                                                                                                                                                                                                                                                                             the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            con




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      or
                                                                                                                                                                                        inserts                                             loss                                                                                                                                                                                                                                                             relay




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          > 0
                                                                                                                                                                                                                                                                                                                                                                                 branch                                                                                                                                                                                                                                      permits




                                                                                                                                                                 and
                                                                                                                                                                                                                                                                        in
                      transmitting branch                                                                                                                                                                                                                                                                   receiving




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  24340
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              23000




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      two
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the




                                                                                                                                                                                                                                                                                                                                                                                                                             nection                                                                                       circuits                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               unit                     referred                                                                                                           value                                                                     previously undis




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     of




                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       to




                                                                                                                                                                                                                                                                                                    The
                      under                        control                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          difference                                                   between                                                                                                                                                                                                                                                                                                                                                                                                                                                                            peak




                                                                                                          of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         when
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               per
                                                                                                                                                                                                                                                                                                                                                                                 derived                                                                                                                                                                                                                                     voltage




                                                                                                                                                                                                                                                                                                                                                               is
                                                                                                                                                     subscribers speech                                                                                                                                                 name                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               24940Y14400                                           26400Y15240
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           site                                                                                                    ratio
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        The




                                                                                                                                                                                                                                                                                                                                                                                                                             them                            exceeds                                                                                            value                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         turbed                                                                                                                                                                                                                                  survey




                                                   the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            in
                                                                            initial                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              direction
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          B




                      from                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 given                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                voltage                                                             electromagnetic




                                                                                                                                                                             of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  and




                                                                                                                                                                                                     the
                                                                                                                           letters                                                                                                                                                                                                                                                          loss                                                                                                                                                                                                                      predetermined                                                                                                                                                                                                                                                                                                                                                              36510Y21080




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       0SWM
                                                                                                                                                                                                                         expression                                                                voice operated                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             34500                                                         3450019920
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2 5 2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 two
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 en




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            be
                                                                                                                                                                                                                                                                                                                                                                                                                             causes these                                                                                        circuits                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             voltage                                                                          average
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of



                      control                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  disconnected                                                                         from each other                                                                                                                                                                                                                                                                                                                                                                                                            root mean squared envelope




                                                                     and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         t E




                                                                                                                                                                                  See
                                                                                             suppressor                                                                                                       also voice frequency                                                                                                                       telephony
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        decibels
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        in




                                                                                                                                                                                                                                                                                                                                                                                                                             when                                                                                                                                          between                                           them                                   exceeds




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             flowing                                                                                                                                                                                      given                                    value                                                                                                                                                                                                                                                                                                                      velope                                                          signal expressed




                                                                                                                                                                                                                                                                                                                                                                                            119
                                                                                                                                                                                                                                                                                                                  EECPE                                                                                                                                                                        power




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        9361987                                                        4731985




                                                                                                                                                                                                                                                                                                                                                                                                                                          the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           direction




                                                                                                                                                                                                                                                                                                                                                                                                                              in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 opposite                                                                                                                                                                      SUBPE                                                                 C372 1979s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               IAEMCSPC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                   volt




                                                                                                                                                                                                  of
                                                                                        practice                                                         unit                                                           electric                                                                                                difference




                                                                                                                                                                                                                                                                                                                                                                                                        and
                               metric                                                                                                                                                                                                                                 potential
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        See




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           voltage




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  de
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               dip




                                                                                                                                                                                                                                                                                                                                                                                                                         voltage attenuation                                                                                                                                            transmission
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          sag




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                data




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1
                     electromotive                                                                                                                                                             difference                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      adjustable




                                                                                                                                                                                                                                                                       of




                                                                                                                                                                       The
                                                                                                                                                                                                                                                                                                                                                                                                         be
                                                                                                              force                                                                                                                                                                 electric                                             potential




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      o




                                                                                                                                                                                                                                                                                                                                                                                                                                                           for
                                                                                                                                                                                                                                                                                                                                                                                                                             vice                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                device                                function




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            483
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      kV



                                                                                                                                                                                                                                                                                                                                                                                                                                                                               reducing                                                                 amplitude                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               directional                                                         relay                                                                             system




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a
                     tween                                                                                                                                                   conductor                                                                                                                                                                                                                                                                                                                                                                                                                                                   wave                                   without introducing                                                                                                                                                                                                                                                                                                                                                                                        voltage                                                                                                                                             power




                                                                                                                                       of
                                                                                                                                                               a
                                                                                                                                                                                                                                                                                                           a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      46




                                                          two
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             kV
                                                                                            points                                                                                                                                                   carrying                                                       constant                                                     current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r > te
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            725
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       kV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             69
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       an




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         kV
                                                                                                                                                                                                                                                                                                                                                                                                                             distortion                                                                                                                                                                                            network                                                        that                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              that                                                                                                                                                                               across




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               when




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           adjustable                                        passive                                                                                                                                      reduces                                                                                                                                                                                                                                                                                                                                                             numbers                                                                   relay                                                                                                                                                           voltage




                                                                                                                                                                              the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Lu




                                       one
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    operates




                      of
                                                                                                                                                                                                                                                                                                                               between                                                 these




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      8
                                                               ampere when                                                                                                                                   power                                        dissipated
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 value




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       level                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       breaker                                                          contactor                                    exceeds




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 dis
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               circuit




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ri
                                                                                                                                                                                                                                                                                                                                                                                                                             power                                                                                               signal without                                                                       introducing                                                                   appreciable                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  given




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4
                                                                                                                                                                       watt                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   open




                                                     is
                                                                                                                      to
                                                                                                                                       one
                     points                                                equal                                                                                                                                                                                                                                                                         2681982s




                                                                                                                                                                                                                                                                                                            QUL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            121
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  kV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     115
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             kV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         U



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       LU




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      7
                                                                                                                                                                                                                                                                                                                                                                                                                             tortion                                                                                                                                                                                                                                                                                      5991985w                                                                                                                                                                                                                                                                                                                                                                                             direction                                                                                                                                                                                                                            C372 1979s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   PE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              given                                                                                                                                                                                            SUBPE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            145




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             kV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  kV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     138




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         u
                   volta        effect                                                                             contact




                                                                                       See
                                                                                                                                                                         potential




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5>




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       <




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  169




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             kV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  kV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             device




                                                                                                                                                                                                                                                                                                                                                                                                                              2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               161




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   reducing                                                                      amplitude                                                                                                                                                                                                                                                                                                                                                                                                                                                                           deviation                                            from                                                   nominal                                     sine




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ui
                                                                                                                                                                                                                                                                                                                                                                                                                                            analog                                                    computer                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 distortion                                                                                                                                                                                                                                                                   wave




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          cr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           voltage
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Any




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  kV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     230
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            242




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             kV
                                                                            electromotive




                                                                                                                                                                                                                                                                                                                                                                                                                              of




                                                                                                                                                                                                                                                                                                                                                         a
                                                                                                                                                                                                                                                                                                                                                                                                                                          a




                                                  1
                   voltage                                                                                                                                                                 force                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              distortion
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            the




                                                                                                                                                                                                                                                                                                                                                                          specified                                                                   signal without introducing                                                                                                                                 appreciable                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             line
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of




                                                                                                                                                                                                                                                general along
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ac




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              form                                                                                                  voltage




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       o>




                                                                                                                                                                                                 The
                                                                                                                                                                                                                               dot
                                                                                                                                                                                                                                                                                                                                                                                                         the




                                                               an
                                                                                      electric                                                                                                                                                                                                        line




                                                                                                                                                                                                                                                                                                                                                                                   of




                                              in
                     path                                                                                                              field                                                                                                         product                                                                                                                                                                                                                                                                                                                                                                                                                                                                1651977w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             12501995




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    C
                                                                                                                                                                                                                                                                                                                                integral                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 IATDPEPSE                                                                                                         11001999




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          E
                     electric                                  field                                                                                                                                              this                                                      Notes




                                                                                                                                                                                                                                                                                                                                                                                              is
                                                                                                                                                                                                                                                                                                                                                                                                                 a
                                                                                                    strength                                                         along                                                                      path




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the
                                                                                                                                                                                                                                                                                                                                          Voltage




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the
                                                                                                                                                                                                                                                                                                                                                                                                                         voltage                                                                            instant                                                                                                                                                                                                                                      instant                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        elements




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         chopping                                                                                   voltage                                                                                                                                                                                                                                                                                                                                                                                                                voltage                             divider                                           network                                                       consisting                                                                   impedance
                     scalar




                                                         and
                                                                                                                                                                                          no
                                                                                                                                                                                                                                                                                                                                                                                                    de




                                                                                                                                                                                                                                                                                                                                                As
                                                                                        therefore




                                                                                                                                                                 has
                                                                                                                                                                                                                                                            direction                                                                                                     here




                                                                                                                                                                                                                                                                                                                               1 2
                                                                                                                                                                                                                  spatial




                                                                                                                                                                                                                                                                                                                                                                                                                                           the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 initial                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           from




                                                                                                                                                                                                                                                                                                                                                                                                                              of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   41995                                                                                                                                                                                                                                                                                                                                                                                                                                                                      which
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            discontinuity                                                                                                                                                       PEPS114                                                                                                                                                                                                                                                                                                                                                                                                       connected                                                                 series                                                                                                voltage                                                   applied




                                                                                                                is
                     fined                         voltage                                                                  synonymous                                                                                         with                         potential                                                   difference                                                      only
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             can
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                be




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            obtained                                                    across
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     one
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               por




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              which                                                                                                 voltages
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                any




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 balance                                                                                                 balance                                                                          that                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          more




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      relay




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     com
                                                                                                                                                                                                                                                                                                                                                                                                                         voltage                                                                                         relay




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             by
                                              electrostatic                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             operates




                                                                                                                                                                                                                                                                                                                   the
                                                                                                                                                                                                                                                                                                                                                                                                         the




                               an



                      in
                                                                                                                                       field                                                                            cases                                           which                                                        choice




                                                                                                                                                                              3
                                                                                                                                                                                                  In
                                                                                                                                                                                                                                                                                                                                                                                   of




                                                                                                                                                                                                                                                          in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              have
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Dividers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              tion                                                             network                                           Notes                                                                                                                                                                    parasitic




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 two




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      may




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          t 0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2
                                                                                                                                                                                                                                                                                                                                                                                                                             paring                                                                  magnitudes                                                                                          voltage                                         inputs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  362
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      kV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           345
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               kV
                                                                                                                                             make




                                                                                                                                                                                                                                                                                                                                                          the




                                                                                                                                                                                           a
                     specified




                                                                                                                     may
                                                                           path




                                                                                                                                                                                                                                                                                                                                                                                                                is
                                                                                                                                                                                                             significant                                                          difference                                                                                     path                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  These
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EHV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             are




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   affecting
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               response                                                                           impedances
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  550
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      kV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              C371001992                                                                                                                                                                                                                                                                                                                                                                      impedances
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               kV


                     taken                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       SWGPE




                                                                                                                                                                                                                                                                                                                                                                                             It




                                                                           an



                                                   in
                                                                                                                                                                       surface                                             unless otherwise                                                                                         noted




                                                                                                                                                                                                                                                                                                                                                                                 4
                                                                                                                                                                                                                                                                                                                                                                                                                is
                                                                                             equiphase




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EHV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  800
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      kV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           765
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   series                          inductance                                                                                                   capacitance                                                                           ground
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               kV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              general




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EHV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              The
                     often                    convenient                                                                                                                                                                                                                                                                                                                                                                 voltage                             buildup                                                   rotating                                            machinery                                                                                                  inherent                                   establish




                                                                                                                                  to
                                                                                                                                                         use
                                                                                                                                                                                  an
                                                                                                                                                                                                                                                                                                                                                                for
                                                                                                                                                                                                       adjective                                                      with voltage                                                                                                exam
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        at


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    structures                                                                                                                                         other potentials
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    neighboring                                                                                                                               ground




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                             ment                                                                     excitation                                                    current                                                        induced




                                                                                                                                                                                                                                                                                                                                                                                                                                                             of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         a
                                                                                                                                                   electrode




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Co
                                        phase                                           voltage                                                                                                                                                                                   line                                                                                                                                                                                                                                                                                                                                                                                                      voltage




                                                                                                                                                                                                                                                                                                                                                                           etc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           gen




                                                                                                                                                                                                                                                                                                                                                                                                  The




                       ple
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     fre




                                                                                                                                                                                                                         voltage                                                                           voltage
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         divider                                                                  resistance
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 voltage                                                                                                                                                                                         type
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              An


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                adjustable
                                                                                                                                                                                                                                                                                                                                                                                                                             erator




                                                                                                                                                                                                                                                                                  the
                     basic                    definition




                                                                                                                           of
                                                                                                                                                                                                                                                          and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             9

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PE
                                                                                                                                       voltage




                                                                                                                                                                                                                                                                                                                                                                          of
                                                                                                                                                                                                     applies                                                                                              meaning                                                                 adjec
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                quently                                    referred                                                                                 potentiometer




                                                                                                   be
                     tives                    should                                                                 understood                                                                                          defined




                                                                                                                                                                                                             or
                                                                                                                                                                                                                                                                                                                                                                                                                                                           circuit




                                                                                                                                                                                                                                                                            in
                                                                                                                                                                                                                                                                                         each                                                                                          case




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ac
                                                                                                                                                                                                                                                                                                                         particular                                                                                      voltage                                                                                                                                                                                                                     circuit                                                                                                       That




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               55




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         high voltage                                                                                                                   breakers                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         PEPSIMEM                                                                              41978s                                                     431974s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      kV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1100kV                                                                                                                             1200




                      See
                                      also reference




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the
                                                                                                                                             voltage                                                                                                                                                                                                                                                                                                                                                                                                test                   circuit




                                                                                                                                                                                                                                                                                                                                                                                                                                                      of
                                                                                                                                                                                                                                                                                  Std100                                                             2701966w                                                                part                                                                    synthetic                                                                                                   from which                                                                                     major                                  part                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              that                                                                                    rectifies
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            voltage                             doubler                                                      voltage                                           multiplier                                                                         separately
                                                                                                                                                                 circuit




                                                                                                                                       of
                                                                                                                                                                                                                         not
                                                                                                                                                                                                                                                                                                                                                                                                                              the
                                                                                                                                                                                                                                                                                                                                                                                                                                            test




                     2
                                                                           voltage                                                                                                                                                                                                                                                                                                                                                                                                                                                    obtained




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of is




                                                                                                                                                                                                                                                                                                                                                                                                  The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                 effectively                                                                                                                                                                                                                                                                                                                                                                                                                          circuit




                                             A
                                                                                                                                                                                                                                                                                                                        grounded                                                                                                                                             voltage                                                                                                                                                                                                                                                       which




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              input
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     adds
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                each half cycle                                                                                                                     applied                                   alternating                                                        voltage




                                                                                                                                                                                                                                                                                                                                               two
                                                                                                                                                                                    available                                                        between




                                                                                                                                                                                                                                                                                                                                                                                                                                                                               a
                     highest                               nominal voltage                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          current                                that




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                of
                                                                                                                                                                                                                                                                                                                                                                          conduc




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        or




                                                                                                                                                                                                                                                                                                                  any
                                                                                                                                                                                                                                                                                                                                                                                                                             applied                                                             voltage                                                                                                                                                                       measure                                                           primary                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    whose
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         two




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            direct
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   nominal                                                                         shown           without                                                                                                                                                                 rectified                                   voltages                                                               produce                                                                                         voltage
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            as




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Preferred                                                                                    voltages                                                                              parentheses




                                                                                                                                                                                          If




                                                               the
                     tors                                                                   circuit                                                                                                                                       circuit




                                             of
                                                                                                                                       Note




                                                                                                                                                                                                                                                                                   is




                                                                                                                                                                                                                  one
                                                                                                                                                                                                                                                                                                                                                          connected
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                com




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              C370811981
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     and




                                                                                                                                                                                                                                                                                                      directly                                                                                                               voltage
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 SWGPE                                                                                                                                                                                                                          class                                                                                                                    industrial
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Voltage                                                       designations                                             applicable                                                                                                                                                                                                                                                                                                twice
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                amplitude                                                               approximately                                                                                                                           peak                             amplitude




                     to
                                                                                                                           from another                                                                                  circuit                                                                                                                                                                                                                                                                                                 That                                                                                                                                                                                                                                                                                                                                                                                                                            IEEE                   Standards Board




                                and
                                                                                                                                                                                                                                                                       of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            mercial




                                                                                                                                                                                                                                                                                                                                                                                                              in
                                                     supplied                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       combination                                                                               conductors
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       LB




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     and
                                                                                                                                                                                                                                                                                                                                                                                                                                           instrument                                                                                                                                                                                                                                                                                                        wind




                                                                                                                                                                                                                                                                                                                                                                                                                             2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           by




                                                                                                                                                                                                                                                                                    higher voltage                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             power systems                                                                  adapted




                                                                                                                                                                                                                                                                                                                                                                                       as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              also                         rectifier
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            See




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                applied                                    alternating                                              voltage




                      the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1975




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   the




                                                                                             an
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         23




                                    case                                                                                                                                                                                                  both                                                                                                                                                                                                                                                       instrument                                                                                                                                                                                                                                                                                             100AApril




                                                                                                                                                                                                                                                                            are




                                                                      of
                                                                                                                                                                                                                                                                                                                                                                                                                                                      of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      is




                                                                                                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the




                                                                                                                                                                                                                                                                                                                                                                                       be
                                                                                                              autotransformer                                                                                                                                                                      considered                                                                                                                ings                                                                                                                                           which




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 applied                                                                       voltage
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         119




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Typical
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     nominal system voltage                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        EECPE




                      the
                                                                                                                                                                                                       the
                                                                                                                                                                                                                                                                                              the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                be
                                                                                                                                             unless                                                                        circuit                                                                                                                                                                                           circuit                                                       which                                                                         electrical




                                                                                                                                                                                                                                                                            of
                                                                                                                                                                                                                                                                                                                                                                                                          of is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                   in
                                    higher voltage                                                                                                                                                                                                                                                             lower voltage                                                                                                                                                                                                      given                                                                                      quantity                                                                                           measured
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     minimum
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            maximum
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     two




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            voltage
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2 3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 comprehensive list                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     terminals
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  at




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    difference                                                                 voltages
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            voltage                            drop




                                                                                                                                                                                                                                                                      its
                                                                                                                                                                                                                                                                                                                                                                                                                                          a

                                                                                                                                                                                                                                                                                                                                                                                                                             or
                                                                                                                                                                                                                                                                                                                                                                                  deter                                                               definite                                              fraction                                                     that




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              of




                                                                                                                                                                                                                                                                                                                                          is
                                                                                                                                                                                                                                                                                                                                                                    not
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               a




                                                                                                                                                                     in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               is




                     effectively                                                                                                                                                    which case                                                                                          voltage                                                                                                                                                                                                                                                                                             voltage                                                                                                                                                current
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       in




                                                                                            grounded                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  voltage                                                                                                               ranges   given   ANSI C84119771
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         passive                                    impedance




                                                                                      the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 it




                                                                                                                                                          of
                     mined




                                                                                                                                                                              the
                                                                                                    circuit                                                                                                                                                                                                Direct connection                                                                                                                                                                                                                                               also




                                                     by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        See
                                                                                                                                                                                                       higher voltage                                                                                                                                                                                                        dependent                                                               upon                                                                                                 moving                                                      element                                             instrument
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  at




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          voltage classes                                                                                                                                                                                                                                                                                                      difference                                          between
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       The




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  supply system                                                                                                                                                                                                                                                  voltages
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    2




                                                           electric                                                                                                                                                                                                                                                                                                                                                          watthour




                                                                                                                                                                                                             as
                     implies                                                                                           connection                                                                                          distinguished from connection                                                                                                                                                                                                                                   meter

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    102
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            EECA11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ser




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ends                                                     feeder
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         nominal                                                 rated                   nominal voltage                                                          class                                            transmitting                                                                                 receiving                                                                                                                                            main




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   See




                                                                                                                                                                                                                                                                                                                                                                                                                                           That                                                                                                                                                                                                                                                                                                                                                   voltage                           class rated




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the




                                                                                                                                                                                                                                                     or
                     merely                                                                                                                                                                                                                                           electrostatic                                                                      induction                                                                                                                 part                                                                                                 test                          circuit                                       from which




                                                                                                                                                                                                                                                                                                                                                                                                                             3
                                                           through                                                          electromagnetic                                                                                                                                                                                                                                                                                                                                                                                             synthetic                                                                                                                                                                                                            major
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 nec




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      not




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    vice                       Note                            With                    alternating                                                      current                                                              voltages




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     test




                                                                                                   of
                                                                                                                                                                                                                                                                                                                                                                                                                                                      of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      is




                                                                                                                   a
                                    voltage                                                                                 constant                                                       current                                                                                                                                                                               normal                                                                                                                                                                                     obtained
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of




                                                                                                                                                                                                                                                                                                     The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          The




                                                                                                                                                                                                                                                                                                                                                                                                                             part                                                                                                                                                                                                                                                                                                                                                                                                   coefficient




                     B
                                                                                                                                                                                                                                                 circuit                                                                 highest                                                                                                                                                                                         voltage                                                                                                                                                                                                                                                                  voltage                                                                                                           capacitance                                   nonlinear                        capacitor
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               not




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 hence                                                  voltage                                   drop                                                           necessarily
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    essarily                                              phase




                                                                                                                                                   the
                     full




                                                                                                                                of
                                load                                 voltage                                                                                                 current                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     character




                                                                                                                                                                                                                                                                                                                   of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              C370831999
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               to




                                                                                                                                                                                                                                                                                                                                    an
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   a




                                                                                                                                                                                                                                      C
                                                                                                                                                                                                                                                            voltage                                                                                      effectively                                                                                                                                                                                                                                                             SWORE                                                                                                                                                                derivative                                                   with respect                                                            voltage                                       capacitance
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         sum




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    equal                                                               algebraic                                                                                                              voltage                                                 drops                           along




                                                                                                                                       The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      a




                                                                                                                                                                                                                                                                                                                                                                                                   be
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 re




                     grounded                                               circuit                                                                                                                                        nominal                                                                                                  available                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        differential                                                                                           characteristic
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a




                                                                                                                                                                       highest                                                                                                    voltage                                                                                                                                                                                                                   converter                                                    circuit                                                                                                                                                                                                                      istic                       such                                                                                                        capacitance
                                                                                                                                                                                                                                                                                                                                                                                                                         voltage                       clamp                                                                                                                                                   elements                                                               selfcommutated                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 also                                                                                        current                                   distribution
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 See




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    several                                conductors                                                                                                               alternating




                                                                                                                                                                                    the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the




                     tween                                                            conductor




                                                                                                                                                                  of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a




                                                                                                                                                                                                              circuit                                                                                                               unless                                        other                                                                                                                                                                                                                                                                                                                                                                                                               versible                                                                                                      characteristic




                                                                                                                                                                                                                                                                and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 by




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    that




                                                         any
                                                                                                                                                                                                                                                                                    ground                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      capacitance                                                                                                                                 point divided




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A
                                                                                                                                                                                                                                                                                                                                                                                                                             converters                                                                                                                                                limits
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         clamp                                                                                                                           peak                                 voltage                                      across
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  10




                     wise                     indicated                                                                                                                             effective
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        TDPE




                                                                                                                                                           The
                                                                                                                                                                                                                                                                                                                                                         difference                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               that
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            See




                                                                                                                           D
                                                                                                                                                                                                                                                                                             potential




                                                                                                                                                                                                                                                            rms
                                                                                                                                                                                                                                                                                                                                                                                                                             semiconductor                                                                               device                                                                                                                               IASPC                                                       9361987w                                                                    capacitance                                                                                                 point                                  also nonlinear capacitor
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Case 6:19-cv-00236-ADA Document 67-3 Filed 03/13/20 Page 6 of 6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  electrochemical
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ra




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            voltage efficiency                                                                   specified                                                                                                                                                         process




                                                                                                               two
                     between                                                                                                           conductors




                                                                                                                                                                                                                                                                                                           a




                                                                                                                                                                                                                                     or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          46




                                                                                any
                                                                                                                                                                                                                                                     between                                                             conductor




                                                                                                                                                                                                                                                                                                                                                                                                   and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ratio
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the




                                                                                                                                                                                                                                                                                                                                                                                                                         voltage                       clamping




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                low
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      tio




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             voltage varistor surge arresters                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            reaction                                         potential                                                                             bath voltage
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        equilibrium




                                                                                                                                             are
                                                                                                                                                                                                                                                     in
                     ground                                      Voltages                                                                                                    expressed                                                                                nominal                                                   values                                           unless
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               See




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  common mode                                    voltage


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        common mode




                                                                                                                                                                                                                                                                                                                                                                                                                             A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      merit measure                                                                                                              varistor                                                                                                                                                          voltage




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           119




                                                                                                                                                                                                                                                                                                                                                                                                                                          figure                                                                                                                                                                                                                                      voltage                                    clamping                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              EECPE




                                                                                                                                                                                                                                                                                                                                                                                                   cir
                     otherwise                                                  indicated




                                                                                                                                                                                                                                                                                                      of




                                                                                                                                                               The
                                                                                                                                                                                                                                                                                                                    a
                                                                                                                                                                                                                                                                                                                                                                                  or
                                                                                                                                                                                    nominal voltage                                                                                                                             system                                                                                       effectiveness




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ratio
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           fre




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           determined
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        oscillator                                                                           oscillator
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        whose                                                                                                                                                                                                                                                                                                                        characteristic
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        clamping voltage                                                                                                                          controlled

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         VCO




                     cuit                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          voltage                                                                                                                                                                                                                                                                                                                      endurance                                                                              rotating                                                machinery




                                                         the



                                        is
                                                                                                                                                                                                       to
                                                                                        value                                                                                                                                                                                                             circuit                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           voltage




                                                                                                                                                                                                                                                                                                                                                         of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1




                                                                                                                                                                                                                        a
                                                                                                                                                                                                                                                                                                                                                                           a




                                                                                                                                                                                                                                                                                        or
                                                                                                                                assigned                                                                                              system                                                                                                                                      given                                                   rated




                                                                                                                                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ratio
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   rrns
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   root mean square                                                                                                                         voltage                                                                                                                                                                                                                                      function
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  voltage                                    control signal




                                                                                                                                 the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        by




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                insulation




                                                                                                        for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      quency                                                                                                                                                                                                                                                                                                                                                                                            plotting voltage   against
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   an
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      by




                                                         class                                                                                                                                                                            convenient




                                                                                                                                                                                                                        of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   system obtained




                                                                                                                                                                                                                                                                                                                                                                                             The
                     voltage                                                                                                                         purpose                                                                                                                                               designation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  rated




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                                                                                                                             clamping voltage                                                                                                                                directcurrent                                                                                                                                                                                                                                                                                                                                                                                                                                                     6861997
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               dc




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  voltage
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   AES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 for




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      destruction
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       number
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     time                                  failure                                                 samples tested




                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               to




                     operating                                                                                                                                                                                                                                                                                                                           below                              this




                                                                                                                                  of
                                                                                                                                                                                                                                                                                                                                         or
                                                                           voltage                                                                                           system




                                                                                                                                                                                                                                          may
                                                                                                                                                                                                                                                                vary above
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    sustained                                                                                                   Constant                                             conditions
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      at




                     value                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               active                                                                                                                   each                                        several                                                                                       voltages
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       of




                                                                                                                                                                                                                                                                                                          NESC                                                      C21997                                                                                                                                                                                                                                                                                                                                                                                                                         voltage                              corrector                                                       power                          supplies                                                      source                                                           regu
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      See
                                                                                                                                                                                                                                                                                                                                                                                                                        voltage                            class                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               mechanical                                                            restraint
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           medium voltage                                                                                                                                 cable                                control cable                                                                                                                                                                                                  series                     with                                                                                                                                                                                                  waveform                                                       temperature
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             an




                                                                                                                                                                                                                                                                                                                                                                                                   be
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      lated




                     3
                                surge                                             arresters electromotive                                                                                                                                                             force                                                                                                                                                                                                                                                                                                                                                 power                                                                                                                                                                                                                                                                                                                                                        unregulated                                           supply                                                frequency




                                                                                                                                                                                                                                                                                                                         The
                                                                                                                                                                                                                                                                                                                                               voltage                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  power                             placed
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          scales                                                     arith
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       circuit
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           cor




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         lowlevel                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ambient                                                                                                                                                                                 Ordinate
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the




                                                   a
                                                                                                                                      electric                                             installation                                                                                                                                                                                                                                                                                                                                                                                                                                                                    digital                                                                                                                                                                                                                                                                                                                                                also
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      in




                     tween                                                                                                                                                                                                                                                                                                                                                                                                   lowlevel analog                                                                                     signal cable                                                                                                                                                                  signal                                                                                                                                                                                                                                                                                                                                                                                                                                   atmosphere                                                                             required




                                                                                                   of
                                                                                                                                                                                                                                                                                                                                              to




                                                                                                                      an
                                                                                                                                                                                                                                                                                                                                                          a
                                                           part                                                                                                                                                                                                         connected                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  voltage                                   current
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    or




                                                                                                                                                                                                                                                                                                                                                                          ground                                                                                                                                                                                                                                                                                                                                                                                                                      sense changes                                                                                                  output




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       low
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          scales
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         own




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   abscissa                                                                                                   multi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               its
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                of




                                                                                                                                                                                                                                                                                                                                                                                                                             cable                                                               voltage                                                                    cable                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    metical




                                                                                                                                                                                               the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  for




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               logarithmic                                                          voltage




                                                                                             and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      power




                                                                                                                                                                                                                                                                      at




                                                                                                                                                                        on
                                                                                                                                                                                                                                                                                        an
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      rect




                     ing
                                system                                                                               points                                                                                             ground                                                                                                                                            distance                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       changes                                                 automatically                                           varying                                                                 output
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    by




                                                                                                                                                                                                                                                                                                           adequate
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   linear
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        total                                                                                                                                                       time                                       normally                                give                                      approximately




                                                                                                              at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the




                                                                                                                                an
                                                                                                                                                     infinite
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      in




                                                                                                                                                                                                                                                                                  from                                                               earth                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           cycle                           logarithmic
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the




                     theoretically                                                                                                                                                                                distance                                                                                                                                                             elec                                                                                                                                                                                                                                                                                                                                                                                                                                             opposite                                           direction                                       thereby                maintaining                                                                                    output
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             are




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       shown
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      in




                                                                                                                                                                                                                                                                                                                         any
                                                                                                                                                                                                                                                                                                                                                                                                                        voltage                        classes Voltage classes
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      correspond
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       PE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             machine
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  See




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     characteristics
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             9




                     trodes                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               also asynchronous
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           See




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    constant                                                             corresponding                                                 figure




                                                                                                                                                                                                                                                                                                                                    PE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      voltage                                                            current
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                or




                                                                                                                                                                                                                                                                                                                                                                          8
                                                                                                                                                                                                                                                                                                                                                                                            84
                                                                                                                                                                                                                                                                                                                                                                                                                             ing
                                                                                                                                                                                                                                                                                                                                                                                                                                           figure




6909100SV1OSC191
